EXHIBIT 10.1








SHARE PURCHASE AGREEMENT

Dated as of August 12, 2008
by and among

ADIL SHAFI,
SHAFI, INC.,
SHAFI INNOVATION, INC.
and
BRAINTECH, INC.







--------------------------------------------------------------------------------





TABLE OF CONTENTS

 

 

Page

     

ARTICLE 1 CERTAIN MATTERS OF CONSTRUCTION AND DEFINITIONS

1   ARTICLE 2 THE PURCHASE AND SALE OF THE SHARES 1  

2.1

Purchase and Sale of the Shares

1  

2.2

Purchase Price

1  

2.3

The Closing

2   ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF EACH COMPANY AND SELLER 2  

3.1

Corporate Status

2  

3.2

Capital Stock

2  

3.3

Subsidiaries and Equity Ownership

3  

3.4

Authority for Agreement; Noncontravention

3  

3.5

Financial Statement Matters

4  

3.6

Absence of Material Adverse Changes

5  

3.7

Absence of Certain Liabilities

5  

3.8

Books and Records

5  

3.9

Accounts Receivable

5  

3.10

Compliance with Applicable Laws, Organizational Documents

6  

3.11

Litigation and Audits

6  

3.12

Tax Matters

6  

3.13

Employee Benefit Plans

9  

3.14

Employment-Related Matters

11  

3.15

Certain Other Labor Matters

12  

3.16

Environmental

12  

3.17

No Broker's or Finder's Fees

13  

3.18

Assets Other Than Real Property

13  

3.19

Real Property

14  

3.20

Contracts, Agreements and Commitments

15  

3.21

Intellectual Property

18

- i -

--------------------------------------------------------------------------------





  3.22 Insurance Contracts 20   3.23 Banking Relationships 20   3.25 Absence of
Certain Relationships 20   3.26 Certain Documents and Information 21   3.27
Disclosure 21   3.28 Seller Representation 21   ARTICLE 4 REPRESENTATIONS AND
WARRANTIES OF BUYER 22   4.1 Corporate Status of Buyer 22   4.2 Authority for
Agreement 22   4.3 Acquisition of Shares for Investment 22   4.4 No Broker's or
Finder's Fees 23   4.5 Buyer SEC Reports 23   4.6 Capacity to Perform 23  
ARTICLE 5 INDEMNIFICATION 23   5.2 Indemnification of Seller Indemnified Parties
24   5.3 Claims for Indemnification 24   5.4 Defense by Indemnifying Party 24  
5.5 Claims Period 25   5.6 Subrogation 25   5.7 Exclusive Remedies 26   5.8
Calculation of Losses 26   5.9 Treatment of Indemnity Payments Between the
Parties 26   5.10 Indemnity Threshold 26   5.11 Indemnity Ceiling 26   5.12
Right to Offset 26   ARTICLE 6 COVENANTS 27   6.1 Release 27   6.2 Tax Matters
27   6.3 Company Indebtedness 29

- ii -

--------------------------------------------------------------------------------





  6.4 Automotive Market 29   6.5 Certain Business Planning 29   6.6 Right of
First Refusal to Purchase the SI IP 29   6.7 Certain Hires 30   6.8 Assignment
of Siemens Contract 30   6.9 No Uncashed Checks 30   6.10 Capital Contributions
to SI 30   6.11 Appointment to Buyer's Board of Directors 30   6.12 Required
Registration 30   6.13 Escrow Agreement 31   6.14 Excess Debt 31   ARTICLE 7
CONDITIONS PRECEDENT 32   7.1 Conditions Precedent to the Obligations of Each
Party 32   7.2 Conditions Precedent to Buyer's Obligation to Consummate the
Closing 32   7.3 Conditions to Obligations of each Company and Seller to
Consummate the Closing 34     ARTICLE 8 SURVIVAL OF REPRESENTATIONS AND
COVENANTS 35   8.1 Each Company's and Seller' Representations and Covenants 35  
8.2 Buyer's Representations and Covenants 35   8.3 Effect of Investigation 36  
ARTICLE 9 OTHER PROVISIONS 36   9.1 Notices 36   9.2 Entire Agreement 37   9.3
Assignability 37   9.4 Validity 37   9.5 Specific Performance 37   9.6 Governing
Law 37   9.7 Counterparts 37   9.8 Waiver 37

- iii -

--------------------------------------------------------------------------------





SCHEDULES

 

Schedule 2.2(a)

Contingent Purchase Price Shares

Schedule 3.1 Corporate Status Schedule 3.2.2 Options and Convertible Securities
Schedule 3.4.2 No Conflict Schedule 3.5.1 Financial Statements Schedule 3.5.2
Revenues Schedule 3.6 Absence of Material Adverse Changes Schedule 3.9 Accounts
Receivable Schedule 3.11 Litigation and Audits Schedule 3.12.2 Payment of Taxes
Schedule 3.12.3 Withholding Schedule 3.12.4 Assessments Schedule 3.12.5 Access
to Returns Schedule 3.12.9 Certain Income Items and Deductions Schedule 3.13.1
List of Plans Schedule 3.13.2 ERISA Schedule 3.13.4 Funding Schedule 3.13.6
Payments Relating to the Transactions Schedule 3.14.2 Employee List Schedule
3.15.2 Certain Other Labor Matters Schedule 3.17 No Broker’s or Finder’s Fees
Schedule 3.18.1 Title Schedule 3.18.2(b) Closing Date Assets Schedule 3.18.2(c)
Closing Date Assets Schedule 3.19.2 Company Leases Schedule 3.20.1 Material
Company Contracts Schedule 3.20.2 Status of Material Company Contracts Schedule
3.20.3 Consents Schedule 3.21.1 Right to Intellectual Property Schedule
3.21.2(a) No Conflict Schedule 3.21.2(c) No Conflict Schedule 3.21.2(f) No
Conflict Schedule 3.21.2(g) No Conflict Schedule 3.21.2(h) No Conflict Schedule
3.21.2(k) No Conflict Schedule 3.21.3 Employee Agreements Schedule 3.22
Insurance Contracts Schedule 3.23 Banking Relationships Schedule 3.25 Absence of
Certain Relationships Schedule 3.26 Certain Documents and Information Schedule
6.6 SI Intellectual Property Schedule 6.10 Delivery of Certain Agreements
Schedule 7.2.4 Consents

- iv -

--------------------------------------------------------------------------------





Schedule 7.2.9(a) Pre-LOI and LOI Deposits Schedule 7.2.14 Board Composition

ANNEX

I         Certain Matters of Construction and Definitions (Article 1)

EXHIBITS

A         Form of Employment Agreement (Section 4.6)
B         Form of Lock-up Agreement (Section 7.2.6)
C         Form of Promissory Note (Section 7.2.9(b))
D         Form of Seller Side Letter (Section 7.2.18)
E         Creditor and Payment Schedule (Annex I, Section 1.3(b))
F         Form of Escrow Agreement (Annex I, Section 1.3(x))

- v -

--------------------------------------------------------------------------------





SHARE PURCHASE AGREEMENT

Share Purchase Agreement, dated as of August 12, 2008 this (“Agreement”), by and
among Adil Shafi (“Seller”), an individual residing at 7517 Radcliffe, Brighton,
Michigan 48114, SHAFI, Inc., a Michigan corporation (“SI”), SHAFI Innovation,
Inc., a Michigan corporation (“SII” and, together with SI, the “Companies” and
each, individually, a “Company”) and Braintech, Inc., a Nevada corporation
(“Buyer”).  Seller, SI, SII and Buyer are each individually referred to herein
as a “Party” and are collectively referred to herein as the “Parties.”  

RECITALS

R.1       Seller owns all of the issued and outstanding capital stock of SI (the
“SI Shares”) and all of the issued and outstanding capital stock of SII (the
“SII Shares”).

R.2       Buyer desires to purchase all of the SI Shares and eighty percent
(80%) of the SII Shares (the “SII 80% Shares”, and together with the SI Shares,
the “Shares”) from Seller and Seller desires to sell the Shares to Buyer.

R.3       Seller and the respective boards of directors of Buyer and each
Company have determined that it is advisable to consummate, in connection with
the above-referenced purchase and sale of the Shares, certain other transactions
(collectively with such sale and purchase of the Shares, the “Transactions”),
all on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

Article 1  

CERTAIN MATTERS OF CONSTRUCTION AND DEFINITIONS

Certain matters of construction of this Agreement and the definition of
capitalized terms used herein but not otherwise defined in this Agreement are
set forth in Annex I.

Article 2  

THE PURCHASE AND SALE OF THE SHARES

2.1  Purchase and Sale of the Shares.  Upon the terms and subject to the
conditions set forth herein, at the closing of the Transactions (the “Closing”),
Buyer shall purchase and acquire from Seller, and Seller shall sell and transfer
to Buyer all of the Shares for the consideration specified in Section 2.2, in
each case, free and clear of any and all Encumbrances.

2.2  Purchase Price.  Buyer shall pay an aggregate maximum purchase price
consisting of the following (collectively, the “Purchase Price”):

--------------------------------------------------------------------------------



               (a)  as full consideration for the SI shares, 2,999,700 shares of
Buyer’s common stock, par value of $0.01 per share, to be issued to Seller on
the Closing Date, and 1,000,000 shares of the Buyer’s common stock, par value of
$0.01 per share, to be earned by Seller after the Closing as set forth on
Schedule 2.2(a) (the “Contingent Purchase Price Shares”) and deposited into the
Escrow Account pursuant to the Escrow Agreement as earned prior to the first
Closing Date Anniversary.

               (b)  as full consideration for the SII 80% Shares, 300 shares of
Buyer’s common stock, par value $0.01 per share, to be issued to Seller on the
Closing Date.

2.3  The Closing.  Subject to the satisfaction (or waiver) of all of the
conditions precedent to the obligations of the Parties to consummate the Closing
set forth in Article 7 (the “Closing Conditions”), the Closing shall take place
by means of courier delivery, electronic mail or other means and at the time and
in the manner acceptable by the parties on the date hereof  (the “Closing
Date”).

Article 3  

REPRESENTATIONS AND WARRANTIES OF EACH COMPANY AND SELLER

Each of the Companies and Seller, jointly and severally, represent and warrant
to Buyer that the statements contained in this Article 3 are true and correct as
of the date hereof, except as set forth in the Disclosure Schedule attached
hereto (the “Disclosure Schedule”).  The Disclosure Schedule shall be arranged
in sections and paragraphs corresponding to the numbered and lettered sections
and paragraphs contained in this Article 3, and the disclosures in any paragraph
of the Disclosure Schedule shall qualify only the corresponding section or
paragraph in this Article 3.

3.1  Corporate Status.  Each Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Michigan, and has
the requisite corporate power to own, operate and lease its properties and to
carry on its business as currently being conducted.  Each Company is duly
qualified or licensed to do business as a foreign corporation and is in good
standing in all jurisdictions in which the character of the properties owned or
held under by lease such Company or the nature of the business transacted by
such Company makes qualification, respectively, necessary, except where failure
to be so qualified would not have a Company Material Adverse Effect.  All
jurisdictions in which each Company is qualified to do business are set forth on
Schedule 3.1.

3.2  Capital Stock.  

     3.2.1  Authorized Stock and Ownership.  The authorized capital stock of SI
consists solely of 60,000 common shares (the “SI Common Shares”), and the
authorized capital stock of SII consists solely of 50,000 common shares (the
“SII Common Shares” and, together with the SI Common Shares, the “Common
Shares”).  As of the date hereof, 59,950 shares of SI Common Shares are held by
SI in its treasury and 50 shares of SI Common Shares are issued and outstanding
and held beneficially and of record by Seller, free and clear of any and all
Encumbrances. As of the date hereof, 49,900 shares of SII Common Shares are held
by SII in its treasury and 100 shares of SII Common Shares are issued and
outstanding and held beneficially and of record by Seller, free and clear of any
and all Encumbrances.  All of the outstanding Common Shares has been duly
authorized and validly issued, was not issued in violation of any Person’s
preemptive rights, and is fully paid and nonassessable.  All of the issued and
outstanding shares of Common Shares have been issued in compliance with all
applicable United States (“U.S.”) federal, foreign, state, regional and
provincial securities laws.  Upon consummation of the Closing, Buyer will own
all of the outstanding SI Common Shares and eighty percent (80%) of the
outstanding SII Common Shares free and clear of any and all Encumbrances.

- 2 -

--------------------------------------------------------------------------------



     3.2.2  Options and Convertible Securities.  Except as set forth on Schedule
3.2.2:

               (a)  there are no outstanding subscriptions, options, warrants,
conversion rights or other rights, securities, agreements or commitments
obligating any Company to issue, sell or otherwise transfer any of its capital
stock or other equity interests, or any securities or obligations convertible
into, or exercisable or exchangeable for, any Common Shares or other capital
stock or other equity interest of such Company; and

               (b)  there are no voting trusts, stockholders agreement or other
agreements or understandings to which any Company or Seller is a party with
respect to the voting of Common Shares or any other equity security of such
Company, and no Company is not a party to or bound by any outstanding
restrictions, options or other obligations, agreements or commitments to sell,
repurchase, redeem or acquire any outstanding Common Shares or other equity
securities of such Company.

3.3  Subsidiaries and Equity Ownership.  No Company has any Subsidiary nor
otherwise owns or has a contractual right or obligation to acquire any capital
stock or other securities or equity of any Person.  

3.4  Authority for Agreement; Noncontravention.

    3.4.1  Authority.  Each Company has the corporate power and authority to
enter into and deliver this Agreement, to perform its obligations hereunder and
to consummate the Transactions to the extent of its obligations
hereunder.  Seller has full power and authority to enter into and deliver this
Agreement, to perform his obligations hereunder and to consummate the
Transactions.  The execution and delivery of this Agreement by Seller and each
Company and their consummation of the Transactions, to the extent of their
obligations hereunder, has been duly and validly authorized by the board of
directors of each Company and no other corporate proceedings on the part of any
Company is necessary to authorize the execution and delivery of this Agreement
and the consummation of the Transactions, to the extent of their obligations
hereunder.  This Agreement and, when executed and delivered, the other
agreements contemplated hereby to be signed by each Company and Seller have
been, or with respect to such other agreements, will be duly executed and
delivered by each Company and Seller and constitute valid and binding
obligations of each Company and Seller enforceable against each such Company and
Seller in accordance with their terms.  

- 3 -

--------------------------------------------------------------------------------





     3.4.2  No Conflict.  Except as set forth on Schedule 3.4.2, neither the
execution and delivery of this Agreement or the other agreements contemplated
hereby to be signed by each Company and Seller, nor the performance by each
Company and Seller of their respective obligations hereunder or thereunder, nor
the consummation by each Company and Seller of the Transactions, to the extent
of their respective obligations hereunder or thereunder, will (a) in respect of
any Company, conflict with or result in a violation of any provision of its
articles of incorporation or by-laws (collectively and with respect to any
Company, “Organizational Documents”), (b) except as set forth on Schedule 3.4.2,
with or without the giving of notice or the lapse of time, or both, conflict
with, or result in any violation or breach of, or constitute a default under, or
result in any right to accelerate or result in the creation of any Encumbrance
pursuant to, or right of termination under, any provision of any note, mortgage,
indenture, lease, instrument or other agreement, permit, concession, grant,
franchise, license, judgment, order, decree, statute, ordinance, rule or
regulation to which any Company or Seller is a party or by which any Company or
Seller or any of its or his assets or properties is bound or which is applicable
to such Company or Seller or any of its or his assets or properties.  No
Governmental Authorization is necessary for the execution and delivery of this
Agreement or any or the other agreements contemplated hereby to be signed by
each Company or Seller and, except as set forth on Schedule 3.4.2, for the
consummation of the Transactions by each Company and Seller.

3.5  Financial Statement Matters.  

     3.5.1  Financial Statements.  Schedule 3.5.1 sets forth (a) correct and
complete balance sheets of each Company as of December 31, 2007, (b) statements
of income, retained earnings and cash flow of each Company for the fiscal ended
December 31, 2007, as reviewed by certified public accountants, (c) the
unaudited balance sheets of each Company as of June 30, 2008 (collectively, the
“Balance Sheet Date”) and (d) the unaudited statements of income, retained
earnings and cash flow of each Company for the six (6) months ended June 30,
2008; such balance sheets and statements of income, retained earnings and cash
flow are accurate and complete.  Collectively, the financial statements referred
to in the immediately preceding sentence are sometimes referred to herein as the
“Financial Statements,” and the balance sheets of the Companies in the
immediately preceding sentence are referred to herein as the “Balance
Sheets.”  Each of the Balance Sheets (including any related notes) fairly
presents in all material respects the financial position of each Company as of
its date, and the other statements included in the Financial Statements
(including any related notes) fairly present, in all material respects, the
statements of income, retained earnings and cash flow, as the case may be, of
each Company for the periods therein set forth, in each case in accordance with
GAAP, and in the case of the unaudited balance sheets as of June 30, 2008 of
each Company, subject to normal recurring year-end audit adjustments (which,
individually and in the aggregate, shall not be material in amount) and the
absence of footnotes.

- 4 -

--------------------------------------------------------------------------------



3.5.2  Revenues.  Except as set forth on Schedule 3.5.2, neither of the
Companies received any revenues or other cash payments during the period
commencing on June 1, 2008 through the date hereof.  

3.5.3  Indebtedness.   The Creditor and Payment Schedule sets forth all of the
Company Indebtedness, except for Related Party Indebtedness (all of which is
hereby waived and released by Seller), and such Company Indebtedness and
information related thereto all as set forth on the Creditor and Payment
Schedule is true, accurate and complete. With respect to Company Indebtedness to
any creditor as set forth on the Creditor and Payment Schedule, if payments
relating to such creditor are made in the amounts and on the dates indicated on
the Creditor and Payment Schedule, all obligations to such creditor shall have
been satisfied in full; provided, however, nothing herein shall limit Buyer’s
right to negotiate reduced amounts or alternate payment dates with any creditor
of a Company.  As of the Closing, (i) no Company will have Liability for
borrowed money or Taxes due and owing except for Braintech Accepted Debt, which
shall not exceed an aggregate of $900,000, upon the terms set forth on the
Creditor and Payment Schedule, and (ii) Seller shall fully and finally satisfy
in a timely manner, without any Liability to Buyer or any Company, any and all
Excess Debt.

3.6  Absence of Material Adverse Changes.  Since the Balance Sheet Date, no
Company has suffered any Company Material Adverse Effect, nor has there occurred
or arisen any event, condition or state of facts of any character that could
reasonably be expected to result in a Company Material Adverse Effect. Except as
set forth on Schedule 3.6, since the Balance Sheet Date, there have been no
dividends or other distributions declared or paid in respect of, or any
repurchase or redemption by any Company of, any Common Stock or other capital
stock of such Company, or any commitment relating to any of the foregoing.

3.7  Absence of Certain Liabilities.  No Company has any liabilities or
obligations, fixed, accrued, contingent or otherwise (each, a “Liability”, and
collectively, “Liabilities”), that are material and not fully reflected or
provided for on, or disclosed in the notes to, the Balance Sheets, except
Liabilities expressly disclosed on the Creditor and Payment Schedule.  

3.8  Books and Records.  The books of account, minute books, stock record books
and other records of each Company, all of which have been made available to
Buyer, are complete and correct in all material respects and have been
maintained in accordance with sound business practices.  The actions reflected
in such minute books are accurate and complete records of the meetings reported
in such minute books and, except where the failure to do so will not have a
Company Material Adverse Effect, no meeting of the stockholders of any Company,
any Company’s board of directors or any committee of any Company’s board of
directors has been held for which minutes have not been prepared and are not
contained in such minute books.  At the Closing, all of those books and records
will be in each respective Company’s possession.

3.9  Accounts Receivable.  All accounts receivable, whether or not billed, of
any Company that are reflected on the Balance Sheets or recorded on any
Company’s books or accounting records as of the Closing Date (each, an “Account
Receivable”, and collectively, the “Accounts Receivable”) represented or
represent valid obligations arising from sales actually made or services
actually performed in the ordinary course of business.  Unless paid prior to the
Closing Date, the Accounts Receivable are, or will be as of the Closing Date,
collectible in full subject to any reserves therefor.  There is no contest,
claim or right of set-off under any Material Company Contract with any obligor
of the Accounts Receivable relating to the amount or validity of such Accounts
Receivable.  Schedule 3.9 contains a complete and accurate list of all Accounts
Receivable as of June 30, 2008, including a list of the Accounts Receivable that
are billed (including the name of the client and invoice number, date and
amount), a list of the Accounts Receivable that are unbilled and information
regarding the aging of such Accounts Receivable.

- 5 -

--------------------------------------------------------------------------------



3.10  Compliance with Applicable Laws, Organizational Documents.  Each Company
has all requisite licenses, permits and certificates from all Governmental
Entities (collectively, “Permits”) necessary to conduct its business as
currently conducted, and to own, lease and operate its properties in the manner
currently held and operated, except for any Permits the absence of which, in the
aggregate, do not and could not reasonably be expected to have a Company
Material Adverse Effect or prevent or materially delay the consummation of the
Transactions.  All of the Permits are in full force and effect.  Each Company is
in compliance in all material respects with all the terms and conditions related
to such Permits.  There are no proceedings in progress, pending or, to any
Company’s Knowledge or Seller’s Knowledge, threatened, which may result in
revocation, cancellation, suspension, or any material adverse modification of
any of such Permits.  Each Company’s business has not been since June 30, 2003,
and is not currently being conducted in violation, in any material respect, of
any Applicable Laws, Permits or other authorizations of any Governmental
Entity.  Each Company is not in default or violation of any provision of its
respective Organizational Documents.

3.11  Litigation and Audits.  Except for any claim, action, suit or proceeding
set forth on Schedule 3.11, (a) there is no investigation by any Governmental
Entity with respect to any Company pending or, to any Company’s Knowledge or
Seller’s Knowledge, threatened, nor has any Governmental Entity indicated to any
Company an intention to conduct the same; (b) there is no claim, action, suit,
arbitration or proceeding pending or, to any Company’s Knowledge or Seller’s
Knowledge, threatened against or involving any Company, or any of their
respective assets or properties, or against any Person whose liability for any
claim, action, suit arbitration or proceeding any Company has or may have
retained or assumed either contractually or by operation of law, at law or in
equity, or before any arbitrator or Governmental Entity and (c) there are no
judgments, decrees, injunctions or orders of any Governmental Entity or
arbitrator outstanding against any Company.

3.12  Tax Matters.

3.12.1  Filing of Returns.  Each Company has prepared and filed on a timely
basis with all appropriate Governmental Entities all returns in respect of Taxes
that such Company is required to file on or prior to the Closing, and all such
returns are correct and complete in all material respects.  No claim has been
made by any Governmental Entity in a jurisdiction (domestic or foreign) where
any Company does not file returns in respect of Taxes that such Company is or
may be subject to taxation in such jurisdiction.  

3.12.2  Payment of Taxes.  Except as set forth on Schedule 3.12.2, each Company
has paid in full all Taxes due on or before the Closing (whether or not shown on
any Tax return) and, except as set forth on Schedule 3.12.2, in the case of
Taxes accruing for the period ending on or before the Closing that are not due
on or before the Closing, each Company has made adequate provision in such
Company’s books and records and on the face of its financial statements (rather
than in any notes thereto) for such payment.  Except as set forth on Schedule
3.12.2, there are no Encumbrances on any of the assets of any Company that arose
in connection with any failure (or alleged failure) to pay any Tax.  Since
December 31, 2003, no Company has incurred any Liability for Taxes arising from
extraordinary gain or loss as that term is used in GAAP, outside the ordinary
course of its business.  Except as set forth on Schedule 3.12.2, there is no
dispute or claim concerning any Liability for Taxes of any Company claimed or
raised by any Governmental Entity.

- 6 -

--------------------------------------------------------------------------------



3.12.3  Withholding.  Each Company has withheld from each payment made or owing,
and with respect to any distributive share of such Company’s income allocable,
to any of its respective current or former employees, officers, directors,
independent contractors, creditors, Seller, or other third party all amounts
required by Applicable Laws to be withheld and has, where required, remitted
such amounts within the applicable periods to the appropriate Governmental
Entities.  All Forms W-2 and 1099 and similar documents required to be filed
with respect to amounts withheld by or on behalf of each Company have been
properly completed and timely filed.  Each Company has timely paid all amounts
required by Applicable Laws to be paid by such Company to any Governmental
Entity in respect of taxation of any Seller on his distributive share of such
Company’s income.  Except as set forth in Schedule 3.12.3, no portion of the
Purchase Price is subject to the Tax withholding provision of Section 3406 or
Subchapter A of chapter 3 of the Code or of any other Tax law.

3.12.4  Assessments.  There are no assessments of any Company with respect to
Taxes that have been issued and are outstanding.  Since December 31, 2003, no
Governmental Entity has examined or audited any Company in respect of
Taxes.  Except as set forth on Schedule 3.12.4, since December 31, 2003, no
Company has received any indication from any Governmental Entity (a) indicating
an interest to open an audit or review in respect of Taxes, (b) requesting
information relating to Tax matters, or (c) noticing a deficiency or proposed
adjustment for any amount of Taxes proposed, asserted or addressed.  No Company
has executed or filed any agreement extending the period of assessment or
collection of any Taxes. Schedule 3.12.4 contains a list of all jurisdictions in
which each Company is required to file any Tax Return, and no basis exists for a
claim to be made by any Governmental Entity in any  jurisdiction where such
Company does not file Tax Returns that such Company is or may be subject to
taxation by, or be required to file Tax Returns in, that jurisdiction.

3.12.5  Access to Returns.  Buyer has been provided with a copy of or access to
all federal, state, local, provincial and foreign Tax returns filed by each
Company since January 1, 2000.  Buyer has been provided with a copy of or access
to all assessments, extensions and waivers resulting from any audits of any
Company by a Governmental Entity in respect of Taxes, and all such assessments
and related penalties and interest have been paid in full.  Schedule 3.12.5 sets
forth, which respect to each Company, the amounts of the net operating loss
carryovers, tax credit carryovers, and the tax basis of assets as of July 31,
2008.

3.12.6  Compensation Deductions.  No Company is a party to any agreement,
contract, arrangement or plan that has resulted or could result (determined
regardless of whether or not such Company is or has been otherwise subject to
the Code Sections 280G or 162(m)), separately or in the aggregate, in the
payment of (a) any “excess parachute payment” within the meaning of Code Section
280G (or any corresponding provision of state, local, provincial or foreign law)
or (b) any amount that will not be fully deductible as a result of Code Section
162 (m) (or any corresponding provisions of state, local, provincial or foreign
Tax law).

- 7 -

--------------------------------------------------------------------------------



3.12.7  Affiliated Group.  No Company is nor has been a member of an Affiliated
Group filing a consolidated federal income Tax return.  No Company has Liability
for the Taxes of any Person other than itself under Treasury Regulation Section
1.1502-6 (or any similar provision of state, local, provincial or foreign law),
as a transferee or successor, by contract, or otherwise.  No Company has filed
or been included in a combined, consolidated or unitary return (or substantial
equivalent thereof) of any Person.  

3.12.8  No Tax Agreements.  No Company is nor has been a party to or otherwise
bound by any tax sharing or similar agreement.  No rulings or agreements in
respect of any Tax are pending or have been issued by or entered into with any
Government Entity with respect to any Company.

3.12.9  Certain Income Items and Deductions.  Except as set forth on Schedule
3.12.9, no Company will be required to include any item of income in, or exclude
any item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any:

               (a)  change in method of accounting for a taxable period ending
on or prior to the Closing Date;

               (b)  “closing agreement” as described in Code Section 7121 (or
any corresponding or similar provision of state, local, provincial or foreign
income Tax law) executed on or prior to the Closing Date;

               (c)  deferred intercompany transactions or any excess loss
account described in Treasury Regulations under Code Section 1502 (or any
corresponding or similar provision of state, local, provincial or foreign income
Tax law);

               (d)  installment sale or open transaction disposition made on or
prior to the Closing Date; or

               (e)  prepaid amount received on or prior to the Closing Date.

3.12.10   Certain Stock Distributions.  No Company has distributed stock of
another Person, nor has it had its stock distributed by another Person, in a
transaction that was purported or intended to be governed in whole or in part by
Code Sections 355 or 361.

3.12.11   Code Section 382 Ownership Change.  No Company has undergone a Code
Section 382 ownership change at any time.

3.12.12   Miscellaneous.  No Company (a) has engaged in any reportable
transaction within the meaning of Section 6111 and 6112 of the Code; (b) is or
has been a U.S. real property holding corporation within the meaning of Section
897(c)(2) of the Code during the applicable period specified in Section
897(c)(1)(A)(ii) of the Code; (c) is a party to any joint venture, partnership
or other arrangement or contract which could be treated as a partnership for
federal income tax purposes; or (d) has entered into any sale leaseback or any
leveraged lease transaction.

- 8 -

--------------------------------------------------------------------------------



3.12.13   “S Corporation.”  SII has been a validly electing “S Corporation”
within the meaning of Code Sections 1361 and 1362 (“S Corporation”) at all times
since its formation, and SII will be an S Corporation up to and including
immediately preceding consummation of the Closing.

3.12.14   Built-In Gain.  SII does not have a built-in gain (within the meaning
of Section 1374(d)(2) of the Code).

3.12.15   No Acquisitions.  No Company has:

               (a)  acquired assets from another corporation in a transaction in
which such corporation’s tax basis for the acquired assets was determined, in
whole or in part, by reference to the tax basis of the acquired assets (or any
other property) in the hands of the transferor; or

               (b)  acquired any stock of any corporation that is a “qualified
subchapter S subsidiary” within the meaning of Code Section 1361(b)(3)(B).

3.13  Employee Benefit Plans.

3.13.1  List of Plans.  Schedule 3.13.1 contains a correct and complete list of
all pension, profit sharing, retirement, deferred compensation, welfare, legal
services, medical, dental or other employee benefit or health insurance plans,
life insurance or other death benefit plans, disability, stock option, stock
purchase, stock compensation, bonus, vacation pay, severance pay and other
similar plans, programs or agreements, and every material written personnel
policy, relating to any Persons employed by each Company or in which any Person
employed by each Company is eligible to participate and which is currently
maintained or that was maintained at any time since January 1, 2002, or
contributed to by each Company or any of their respective ERISA Affiliates, or
with respect to which each Company or any of their respective ERISA Affiliates
have any Liability (collectively, the “Company Plans”).  Each Company has
provided to Buyer complete copies, as of the date hereof, of all of the Company
Plans that have been reduced to writing, together with all documents
establishing or constituting any related trust, annuity contract, insurance
contract or other funding instrument, and summaries of those that have not been
reduced to writing.  Each Company has provided to Buyer complete copies of
current plan summaries, employee booklets, personnel manuals, service and trust
agreements regarding health and welfare and retirement benefits and other
material documents relating to the terms of each respective Company Plans that
are in the possession of each such Company as of the date hereof.  No Company
nor their respective ERISA Affiliates has and has never had any “defined benefit
plans” as defined in ERISA Section 3(35).

- 9 -

--------------------------------------------------------------------------------



3.13.2  ERISA.  No Company nor any of their respective ERISA Affiliates has
incurred any “withdrawal liability” calculated under ERISA Section 4211 nor has
there been an event or circumstance that would cause any of them to incur any
such Liability.  With respect to all Company Plans, each Company and every one
of their respective ERISA Affiliates is in material compliance with all
requirements prescribed by all Applicable Laws and has in all material respects
performed all obligations required to be performed by it, and has been operated
and administered in a manner that is in material compliance with all Applicable
Laws and its terms and that would not subject the Company, any ERISA Affiliate,
any participant, or any other Person to an excise tax, an additional tax, or any
other penalty under the Code, ERISA or any other Applicable Law.  No Company
Plan promises or provides retiree medical or other retiree or post-employment
welfare benefits to any Person except as required by Applicable Laws, and no
Company nor their respective ERISA Affiliates have represented, promised or
contracted (whether in oral or written form) to provide such retiree benefits to
any employee, former employee, director, consultant or other Person, except to
the extent required by Applicable Laws.  No Company Plan or employment agreement
provides health benefits that are not insured through an insurance
contract.  Except as set forth on Schedule 3.13.2, each Company Plan is
amendable and terminable unilaterally by each respective Company at any time
without Liability to such Company as a result thereof and no Company Plan, plan
documentation or agreement, summary plan description or other written
communication distributed generally to employees by its terms prohibits each
respective Company from amending or terminating any such Company Plan.  

3.13.3  Plan Determinations.  Each Company Plan intended to qualify under Code
Section 401(a) has either received a determination letter from the Internal
Revenue Service (“IRS”) or is documented using a prototype or volume submitter
plan document with respect to which the IRS has issued an opinion letter upon
which such Company may reasonably rely to the effect that the Company Plan (or
form of Plan document) so qualifies.  Copies of all such determination letters
and opinion letters that have been received by such Company have been delivered
to Buyer, and no Company nor any Seller has taken any action, or received any
notification of any action taken by any other Person since the date of such
determination letters or opinion letters that might reasonably be expected to
cause the loss of such qualification or exemption.  With respect to each Company
Plan that is a qualified profit sharing plan, all employer contributions accrued
for plan years ending prior to the Closing under the Company Plan terms and
Applicable Laws have been made.

3.13.4  Funding.  Except as set forth on Schedule 3.13.4:

               (a)  all contributions, premiums or other payments due or
required to be made to the Company Plans as of the date hereof have been made as
of the date hereof or are properly reflected on the Balance Sheets;

               (b)  there are no actions, liens, suits or claims (other than
routine claims for benefits) pending or, to any Company’s Knowledge or Seller’s
Knowledge, threatened with respect to any Company Plan; and

- 10 -

--------------------------------------------------------------------------------



               (c)  no event has occurred, and there exists no condition or set
of circumstances, that presents a material risk of a partial termination (within
the meaning of Code Section 411(d)(3)) of any Company Plan.

3.13.5  Certain Other Matters.  Except as reserved for on the Balance Sheets, no
Company has Liability or potential Liability nor will any Company have any
Liability or would reasonably be expected to have Liability, with regard to any
Company Plan, including, without limitation, any Liability as a result of any
failure to perform non-discrimination testing on a Company Plan or any failure
to amend a Company Plan pursuant to Applicable Law, including the legislation
commonly known as “GUST” or the legislation commonly known as “EGTRRA.”  All
employee contributions, including elective deferrals, to any Company’s 401(k)
Plan have been segregated from such Company’s general assets and deposited into
the trust(s) established pursuant to such Company’s 401(k) Plan in a timely
manner in accordance with Applicable Law, including, without limitation, the
“plan asset” regulations of the U.S. Department of Labor.

3.13.6  Payments Relating to the Transactions.  Except as required to comply
with Applicable Law or except as set forth on Schedule 3.13.6, no Company Plan
provides for, as a result of the Transactions contemplated by this Agreement
(whether alone or in connection with other events), any payment of any material
amount of money or other property to or the acceleration of or provision of any
other rights or benefits to any current or former officer, employee, independent
contractor or director of such respective Company, whether or not such payment,
right or benefit, or acceleration thereof, would constitute a parachute payment
within the meaning of Section 280G of the Code.

3.13.7  Section 409A.  To the extent that any Company Plan constitutes a
“non-qualified deferred compensation plan” with the meaning of Section 409A of
the Code, such Company Plan has been operated in good faith compliance with
Section 409A of the Code and applicable IRS and Treasury guidance.

3.14  Employment-Related Matters.

3.14.1  Labor Relations.  (a) No Company is a party to any collective bargaining
agreement or other contract or agreement with any labor organization or other
representative of any of the employees of such Company; (b) there is no labor
strike, dispute, slowdown, work stoppage or lockout that is pending or, to any
Company’s Knowledge or Seller’s Knowledge, threatened against or otherwise
affecting any Company, and no Company has experienced the same; (c) except as
has occurred in the ordinary course of any Company’s business without any
resulting material Liability of such Company, no Company has closed any plant or
facility, effectuated any layoffs of employees or implemented any early
retirement or group separation program at any time, nor has any Company planned
or announced any such action or program for the future with respect to which
such Company has any material Liability; and (d) all salaries, wages, vacation
pay, bonuses, commissions and other compensation due from any Company to the
employees of such Company before the date hereof have been paid or accrued as of
the date hereof except as set forth in Schedule 3.15.2.

3.14.2  Employee List.  Set forth on Schedule 3.14.2 is a list containing, as of
the date hereof, the names of each of the respective employees of each Company,
whether full-time or part-time, and each employee’s position and starting
employment date (the “Employee List”).  The Employee List is correct and
complete as of the date of the Employee List.  No third party has asserted in
writing any claim, or, to any Company’s Knowledge or Seller’s Knowledge, has any
reasonable basis to assert any valid claim, against any Company that either the
continued employment by, or association with, such Company of any of the current
officers or employees of, or consultants to, such Company contravenes any
agreements or Applicable Laws regarding unfair competition, trade secrets or
proprietary information.  Each Company has provided to Buyer a list setting
forth the salary and other compensation, as of the date hereof, of each employee
listed on the Employee List.

- 11 -

--------------------------------------------------------------------------------



3.15  Certain Other Labor Matters.

3.15.1  Each Company is and has been in compliance in all respects with all
laws, regulations or rules regarding termination of employees, including,
without limitation, the WARN Act (and any similar foreign, provincial, state or
local statute or regulation), the Fair Labor Standards Act, as well as any
termination notice and/or severance mandated by statute or civil or common law
and no Company is subject to any pending claim for wrongful dismissal,
constructive dismissal or any other claim, actual or, to any Company’s Knowledge
or Seller’s Knowledge, threatened, or any litigation, actual or, to any
Company’s Knowledge or Seller’s Knowledge, threatened, relating to employment or
termination of employment of any employee or consultant.

    3.15.2  Except as set forth on Schedule 3.15.2: (a) each Company is in
compliance in all respects with all Applicable Laws relating to employment and
employment practices, the classification of employees, wages, hours, collective
bargaining, unlawful discrimination, civil rights, safety and health, workers’
compensation and terms and conditions of employment; (b) there are no material
charges with respect to or relating to any Company pending or, to any Company’s
Knowledge or Seller’s Knowledge, threatened, before the Equal Employment
Opportunity Commission or any other federal, state, local or foreign agency or
other Governmental Entity responsible for the prevention of unlawful employment
practices, and to any Company’s Knowledge or Seller’s Knowledge, there is no
basis for any such charges; and (c) no Company has received any notice from any
federal, state, local or foreign agency or other Governmental Entity responsible
for the enforcement of labor or employment laws of an intention to conduct an
investigation of such Company and no such investigation is in progress.

3.15.3  No claims for unpaid wages or occupational injury claims of any employee
of any Company have been reported to any applicable Governmental Entity, or have
been knowingly concealed or misrepresented by any Company, and there is no work
environment or environmental condition in the workplace of any Company that has
caused a workplace injury and that has not yet been remediated.

3.16  Environmental.

3.16.1  Environmental Laws.  Except for matters that, individually or in the
aggregate, would not have a Company Material Adverse Effect, (a) each Company is
in compliance with all applicable Environmental Laws in effect on the date
hereof; (b) no Company has received any written communication that alleges that
such Company is not in compliance in all material respects with all applicable
Environmental Laws in effect on the date hereof; (c) there are no circumstances
that may prevent or interfere with future compliance by any Company with all
Environmental Laws; (d) all Permits and other Governmental Authorizations
currently held by any Company pursuant to the Environmental Laws are in full
force and effect, each Company is in compliance with all of the terms of such
Permits and Governmental Authorizations, and no other Permits or Governmental
Authorizations pursuant to the Environmental Laws are required by any Company
for the conduct of their respective businesses on the date hereof; and (e) the
management, handling, storage, transportation, treatment, and disposal by each
Company of all Materials of Environmental Concern has been in compliance with
all applicable Environmental Laws.

- 12 -

--------------------------------------------------------------------------------



3.16.2  Environmental Claims.  There is no Environmental Claim pending or, to
any Company’s Knowledge or Seller’s Knowledge, threatened against or involving
any Company or against any Person whose Liability for any Environmental Claim
any Company has or may have retained or assumed either contractually or by
operation of law.

3.16.3  No Basis for Claims.  Except for matters that, individually or in the
aggregate, would not have a Company Material Adverse Effect, there are no past
or current actions or activities by any Company, or any circumstances,
conditions, events or incidents, including the storage, treatment, release,
emission, discharge, disposal or arrangement for disposal of any Material of
Environmental Concern, by any Company or any other Person, that could reasonably
form the basis of any Environmental Claim against any Company or against any
such other Person whose Liability for any Environmental Claim such Company may
have retained or assumed either contractually or by operation of law, including
the storage, treatment, release, emission, discharge, disposal or arrangement
for disposal of any Material of Environmental Concern or any other contamination
or other hazardous condition, whether caused by such Company or not, related to
the premises at any time occupied by such Company.  

3.17  No Broker’s or Finder’s Fees.  Except as set forth on Schedule 3.17, no
Company nor Seller has paid or become obligated to pay any fee or commission to
any broker, finder, financial advisor, intermediary or other similar Person in
connection with the Transactions, and giving effect to the consummation of the
Closing, will not cause such Company, as the case may be, or Seller to be so
obligated.

3.18  Assets Other Than Real Property.

3.18.1  Title.  Each Company has good, valid and marketable title to all of the
tangible assets shown on the Balance Sheets, in each case, free and clear of any
Encumbrance, except for (a) assets disposed of since the Balance Sheet Date in
the ordinary course of business and in a manner consistent with past practices,
(b) Liabilities and Encumbrances reflected in the Balance Sheets or otherwise in
the Financial Statements, (c) Permitted Encumbrances, and (d) Liabilities and
Encumbrances set forth on Schedule 3.18.1.

- 13 -

--------------------------------------------------------------------------------



3.18.2  Closing Date Assets.

               (a)  As of the Closing Date, each Company will have good, valid
and marketable title to all of their respective assets, in each case free and
clear of any Encumbrances other than Permitted Encumbrances.

               (b)  Each Company’s inventory has been paid for by such Company,
consists of a quality and quantities that are usable and saleable upon customary
terms and conditions in the ordinary course of business and meet all customer
and warranty standards and requirements.  Schedule 3.18.2(b) lists and describes
all inventory purchased by such Company without the manufacturer’s standard
warranty.

               (c)  Schedule 3.18.2(c) lists all tangible personal property
(other than inventory) which is owned by each Company and the location thereof,
as of the Closing Date.  

               (d)  Each Company’s properties, assets and rights are all the
properties, assets and rights that are used in or that are being held for use or
are otherwise necessary in the operation, as currently conducted by such
Company, of its business.

3.18.3  Condition.  All material facilities, equipment and personal property
owned by each Company and regularly used in its respective business is in good
operating condition and repair, ordinary wear and tear excepted, which wear and
tear, taken in the aggregate, is not material to such Company and does not
affect such Company’s obligations to consummate the Transactions and otherwise
perform under this Agreement.

3.19  Real Property.

3.19.1  Company Real Property.  No Company owns nor has ever owned any real
property.

3.19.2  Company Leases.  Schedule 3.19.2 lists, as to each Company, the Company
Leases.  Complete copies of the Company Leases, and all material amendments
thereto (which are identified on Schedule 3.19.2) have been made available by
the Company to Buyer.  The Company Leases grant leasehold estates free and clear
of all Encumbrances (except Permitted Encumbrances or those Encumbrances that
would not materially impair such leasehold estates) granted by or caused by the
actions of each respective Company. The Company Leases are in full force and
effect and are binding and enforceable against each of the parties thereto in
accordance with their respective terms and conditions.  No Company nor, to any
Company’s Knowledge or Seller’s Knowledge, any other Person to a Company Lease,
has committed a material breach or default under any Company Lease, nor has
there occurred any event that with the passage of time or the giving of notice
or both would constitute such a breach or default.  Schedule 3.19.2 identifies
each Company Lease the provisions of which would be materially and adversely
affected by the Transactions and each Company Lease that requires the consent of
any third Person in connection with the Transactions.  No material construction,
alteration or other leasehold improvement work with respect to the real property
covered by any of the Company Leases remains to be paid for or to be performed
by any Company.  Except as set forth on Schedule 3.19.2, no Company Leases have
an unexpired term which, including any renewal or extensions of such term
provided for in the Company Lease, could exceed 365 days.

- 14 -

--------------------------------------------------------------------------------



3.19.3  Condition.  All leasehold improvements and fixtures, or parts thereof,
used by any Company in the conduct of its respective business are in good
operating condition and repair, ordinary wear and tear excepted, and are insured
with coverages that are required pursuant to the Company Leases, to be insured
by third Persons.

3.20  Contracts, Agreements and Commitments.

3.20.1  Company Contracts.   Schedule 3.20.1 sets forth a list of all Material
Company Contracts.  “Material Company Contracts” means any and all of the
following Contracts, whether or not indentified on Schedule 3.20.1, (i) under
which a Company has or may acquire rights, (ii) under which a Company has or may
become subject to any Liability, or (iii) by which a Company or any of the
assets owned or used by a Company is or may become bound:  

               (a)  any bonus, commission, deferred compensation, pension,
severance, profit-sharing, stock option, employee stock purchase or retirement
plan, Contract or arrangement or other employee benefit plan or arrangement;

               (b)  any employment Contract with any current employee, officer,
director or consultant (or any former employees, officers, directors and
consultants to the extent there remain at the date hereof obligations to be
performed by any such Company);

               (c)  any Contract for personal services or employment with a term
of service or employment specified in the Contract or any Contract for personal
services or employment in which any such Company has agreed upon the termination
of such Contract to make any payments greater than those that would otherwise be
imposed by Applicable Laws;

               (d)  any Contract of guarantee of the debts, liabilities or
obligations of any Person, or Contract pursuant to which any such Company
remains obligated for indemnification;

               (e)  any Contract containing a covenant limiting or purporting to
limit the freedom of any such Company to compete with any Person in any
geographic area or to engage in any line of business;

               (f)  any lease (excluding the Company Leases) under which any
Company is lessee that involves, in the aggregate, payments of $5,000 or more
per annum, or of $10,000 or more for the remaining term of the lease, any lease
that is material to the conduct of the Company’s business, or any Company Lease;

               (g)  any joint venture or profit-sharing Contract or similar
Contract;

- 15 -

--------------------------------------------------------------------------------



               (h)  except for trade indebtedness incurred in the ordinary
course of business and equipment leases entered into in the ordinary course of
business, any loan or credit Contract providing for the extension of credit to
any such Company or any instrument evidencing or related in any way to
indebtedness incurred in the acquisition of companies or other entities or
indebtedness for borrowed money by way of direct loan, sale of debt securities,
purchase money obligation, conditional sale, guarantee, or otherwise that
individually is in the amount of $5,000 or more;

               (i)  any license Contract, either as licensor or licensee,
involving payments (including past payments) of $5,000 in the aggregate or more,
or any material distributor, dealer, reseller, franchise, manufacturer’s
representative, or sales agency or any other similar material Contract;

               (j)  any Contract granting exclusive rights to, or providing for
the sale of, all or any portion of the Company Proprietary Rights (as defined in
Section 3.21.1);

               (k)  any Contract or arrangement providing for the payment of any
commission or similar payment based on sales or contract awards other than to
employees of any such Company;

               (l)  any Contract for the sale by any such Company of materials,
products, services or supplies that involves future payments to the Company of
more than $5,000;

               (m)  any Contract for the purchase by the Company of any
materials, equipment, services, or supplies that either (i) involves a binding
commitment by any such Company to make future payments in excess of $5,000 and
cannot be terminated by it without penalty upon fewer than 30 days’ notice or
(ii) was not entered into in the ordinary course of business;

               (n)  any Contract or arrangement with any third Person for such
third party to develop any intellectual property or other asset expected to be
used or currently used or useful in any such Company’s business;

               (o)  any Contract or commitment for the acquisition, construction
or sale of fixed assets owned or to be owned by any such Company that involves
future payments by it of more than $5,000;

               (p)  any Contract or commitment to which current or former
directors, officers or Affiliates of any such Company (or directors or officers
of an Affiliate of the Company) are also parties;

               (q)  hedging or similar Contracts;

               (r)  Contracts by and between any Company and Persons with whom
any Company is not dealing at arm’s length;

- 16 -

--------------------------------------------------------------------------------



               (s)  any Contract not described above that was not made in the
ordinary course of business;

               (t)  any Contract relating to any Company Indebtedness or the
repayment thereof;

               (u)  any Contract relating to the automotive related business
(collectively, the “Automotive Business Contracts”); or

               (v)  any Contract not described above that provides for any
continuing or future obligation of any Company, involving Liability of any such
Company of more than $5,000, actual or contingent, including any continuing
representation or warranty and any indemnification obligation.

3.20.2  Status of Contracts.   Except as otherwise disclosed on Schedule 3.20.2:

               (a)  all Material Company Contracts are in full force and effect,
and are valid and binding on each Company, as applicable, and, to any Company’s
Knowledge or Seller’s Knowledge, on the other parties thereto, and no Company,
nor, to any Company’s Knowledge or Seller’s Knowledge, any other party thereto,
has breached any provision of, or defaulted under the terms of any such Material
Company Contract except for breaches or defaults that are not material or have
been cured or waived;

               (b)  a true and complete copy of each written Material Company
Contract (and all amendments thereto) and a true and accurate summary of all
provisions of each oral Material Company Contract has been delivered to Buyer;

               (c)  there are no oral modifications or amendments to any of the
Material Company Contracts;

               (d)  to any Company’s Knowledge or the Seller’s Knowledge, no
Company has received any notice of any stop work orders, terminations, cure
notices, show cause notices or notices of default or breach under any of the
Material Company Contracts, nor, to any Company’s Knowledge or Seller’s
Knowledge, has any such action been threatened or asserted;

               (e)  there are no Material Company Contracts for the provision of
goods or services by any Company that include a liquidated damages clause or
unlimited liability by any such Company, or liability for consequential damages;

               (f)  there are no Material Company Contracts for the provision of
goods or services by any Company that require such Company to post a surety,
performance or other bond or to be an account party to a letter of credit or
bank guarantee; and

               (g)  to any Company’s Knowledge or Seller’s Knowledge, no party
to a Material Company Contract has notified such Company, as applicable, that
such Company has breached or violated any Law or any certification,
representation, clause, provision or requirement of any Material Company
Contract.

- 17 -

--------------------------------------------------------------------------------



3.20.3  Consents.  Schedule 3.20.3 identifies each Contract and other document
that requires the Consent of, or notice to, a third Person to consummate or in
connection with the Transactions.

3.21  Intellectual Property.

3.21.1  Right to Intellectual Property.  Except as set forth on Schedule 3.21.1,
each Company owns, controls or has rights to use, without making any future
payment to others or granting any future rights to others in exchange therefore,
all patents, trademarks, trade names, service marks, copyrights, and the subject
matter of any pending applications therefor, maskworks, net lists, schematics,
technology, know-how, computer software programs or applications (in source code
or object code form), and tangible or intangible proprietary information or
material (excluding Commercial Software) that are used in the business of each
such Company as currently conducted or proposed to be conducted (the “Company
Proprietary Rights”).  Any software and other intellectual property not owned by
but used in any Company’s business, as the case may be, has been acquired and
used by such Company on the basis of and in accordance with a valid license from
the manufacturer or a dealer authorized to distribute such software or other
intellectual property, free and clear of any claims or rights of any third
parties.  No Company is in breach of any of the terms and conditions of any such
license nor has any Company been infringing upon any rights of any third parties
in connection with its acquisition or use of any software or other intellectual
property.

3.21.2  No Conflict.  

               (a)  Set forth on Schedule 3.21.2(a) is a complete list of all
patents, trademarks, copyrights, trade names and service marks, in each case
owned by each Company and registered or filed with any governmental body, and
any applications therefor, included in the Company Proprietary Rights,
specifying, where applicable, the jurisdictions in which each such Company
Proprietary Right has been issued or registered or in which an application for
such issuance and registration has been filed, including the respective
registration or application numbers and the names of all registered owners.

               (b)  No Company’s currently marketed software products has been
registered for copyright protection with the U.S. Copyright Office or any
foreign offices nor has any Company been requested to make any such
registration.

               (c)  Set forth on Schedule 3.21.2(c) is a complete list of all
material licenses, sublicenses and other Contracts as to which each Company is a
party and pursuant to which each Company, as applicable, or any other Person is
authorized to use any Company Proprietary Right (excluding “end-user licenses”)
or other trade secret material to the business of such Company, and includes the
identity of all parties thereto, a description of the nature and subject matter
thereof, the applicable royalty and the term thereof. 

- 18 -

--------------------------------------------------------------------------------



               (d)  No Company is in violation of any license, sublicense or
other Contract described on Schedule 3.21.2(c) except such violations as do not
materially impair any such Company’s rights under such license, sublicense or
agreement.  

               (e)  The execution and delivery of this Agreement by each
Company, and the consummation of the Transactions, will neither cause any
Company to be in violation or default under any such license, sublicense or
other Contract described on Schedule 3.20.2(c), nor entitle any other party to
any such license, sublicense or agreement to terminate or modify such license,
sublicense or other Contract.  

               (f)  Except as set forth on Schedule 3.21.2(f), each Company is
the sole and exclusive owner or licensee of, with all right, title and interest
in and to (free and clear of any and all Encumbrances), the Company Proprietary
Rights, and has sole and exclusive rights (and is not contractually obligated to
pay any compensation to any third party in respect thereof) to the use thereof
or the material covered thereby in connection with the services or products in
respect of which such Company Proprietary Rights are being used.  

               (g)  Except as set forth on Schedule 3.21.2(g), no claims with
respect to the Company Proprietary Rights have been asserted or, to any
Company’s Knowledge or Seller’s Knowledge, are threatened by any Person nor, to
any Company’s Knowledge or Seller’s Knowledge, are there any valid grounds for
any bona fide claims (a) to the effect that the manufacture, sale, licensing or
use of any of the products of any Company as currently manufactured, sold,
licensed or used or proposed for manufacture, use, sale or licensing by such
Company infringes on any copyright, patent, trademark, service mark or trade
secret, (b) against the use by any Company of any trademarks, service marks,
trade names, trade secrets, copyrights, patents, technology, know-how or
computer software programs and applications used in such Company’s business as
currently conducted or as proposed to be conducted by such Company, or (c)
challenging the ownership by any Company, or the validity or effectiveness of
any of the Company Proprietary Rights.  

               (h)  Except as set forth on Schedule 3.21.2(h), all registered
trademarks, service marks and copyrights owned by each Company are valid and
subsisting in the jurisdictions in which they have been filed.  

               (i)  There is no unauthorized use, infringement or
misappropriation of any of any Company’s Company Proprietary Rights by any third
party, including any employee or former employee of any Company.  

               (j)  No Company Proprietary Right or product of any Company is
subject to any outstanding decree, order, judgment, or stipulation restricting
in any manner the licensing thereof by such Company.

- 19 -

--------------------------------------------------------------------------------



               (k)  Except as set forth on Schedule 3.21.2(k), no Company has
entered into any agreement under which such Company is restricted from selling,
licensing or otherwise distributing any of its products to any class of
customers, in any geographic area, during any period of time or in any segment
of the market.  

               (l)  Each Company’s products, packaging and documentation contain
copyright notices sufficient to maintain copyright protection on the copyrighted
portions of the Company Proprietary Rights.

3.21.3  Employee Agreements.  Except as set forth on Schedule 3.21.3, as to each
Company, each employee, officer and consultant has executed a confidentiality
and invention assignment agreement in the form set forth on Schedule 3.21.3.  To
any Company’s Knowledge and the Seller’s Knowledge, no employee, officer or
consultant of any Company is in violation of any employment or consulting
contract, proprietary information and inventions agreement, non-competition
agreement, or any other contract or agreement relating to the relationship of
any such employee, officer or consultant with the Company or any previous
employer.

3.22  Insurance Contracts.  Schedule 3.22 lists all contracts of insurance and
indemnity in force at the date hereof with respect to each Company.  All of such
contracts of insurance and indemnity (collectively, the “Company Insurance
Contracts”) are in full force and effect, and to any Company’s Knowledge or
Seller’s Knowledge, there are no defaults thereunder by any Company that could
permit the insurer to deny payment of claims thereunder.  No Company has
received notice from any of its insurance carriers that any insurance premiums
will be materially increased in the future or that any insurance coverage
provided under the Company Insurance Contracts will not be available in the
future on substantially the same terms as now in effect.  No Company has
received or given a notice of cancellation with respect to any of the Company
Insurance Contracts.

3.23  Banking Relationships.  Schedule 3.23 shows the names and locations of all
banks, trust companies and other financial institutions in which any Company has
accounts, lines of credit or safety deposit boxes and, with respect to each
account, line of credit or safety deposit box, the names of all Persons
authorized to draw thereon or to have access thereto.

3.24  No Contingent Liabilities.  No Company has contingent or conditional
Liabilities of any kind arising from or in connection with any acquisition of a
Person or a line of business by such Company.

3.25  Absence of Certain Relationships.  Except as set forth on Schedule 3.25,
to any Company’s Knowledge or Seller’s Knowledge none of (a) the Company, (b)
any officer of the Company, (c) Seller or (d) any member of the immediate family
of the individuals listed in clauses (b) or (c) of this Section 3.25, has any
ownership, financial or employment interest in any subcontractor, supplier, or
customer of any Company (other than holdings in publicly held companies of less
than two percent of the outstanding capital stock of any such publicly held
company), or any other entity having business relationships with any
Company.  All personal guarantees of, or pledges of collateral by, Seller with
respect to any Company Indebtedness is set forth on Schedule 3.25.

- 20 -

--------------------------------------------------------------------------------



3.26  Certain Documents and Information.  Attached hereto as Schedules 3.26(a),
(b), (c), and (d), respectively, are true and complete copies of the Market
Access Schedule, Revenue and Contract Pipeline, Current Balance Sheet and List
of Agreements and Settlements, each of which is current as of the Closing Date
except the Current Balance Sheet which shall be as of June 30, 2008.

3.27  Disclosure. To the Company’s Knowledge and the Seller’s Knowledge, no
representations or warranties by any Company or Seller in this Agreement
(including the Disclosure Schedule) or in the certificate to be delivered
pursuant to Section 7.2.1 at Closing (i) contains or will contain any untrue
statement of a material fact, or (ii) omits or will omit to state any fact
necessary to make the statements contained herein or therein, in light of the
circumstances under which such statements were made, not misleading.

3.28  Seller Representation.  Seller hereby represents and warrants to Buyer
that the following statements in this Section are true and correct as of the
date hereof:

(a)       Seller is acquiring the shares of Buyer common stock comprising the
Purchase Price (the “Purchase Price Shares”) for his own account and for
investment and not with a view to the resale or redistribution of any part
thereof.

(b)       Seller is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and has acquired sufficient information about Buyer to reach an
informed decision to acquire the Purchase Price Shares. Seller has, to the
extent deemed necessary by Seller, consulted with his own advisors regarding the
investment in the Purchase Price Shares.  Seller has such knowledge and
experience in financial and business matters that the Seller is capable of
evaluating the merits and risk of an investment in the Purchase Price Shares.

(c)       Seller has reviewed the following reports filed by Buyer with the SEC:
(i)  Form 10-KSB for the year ended December 31, 2007 filed with the SEC on
March 28, 2008; (ii) Form 10-QSB/A (amendment no. 1) for the quarter ended March
31, 2007 filed with the SEC on March 19, 2008; (iii) Form 10-QSB/A (amendment
no. 1) for the quarter ended June 30, 2009 filed with the SEC on March 19, 2008;
(iv) Form 10-QSB/A (amendment no. 1) for the quarter ended September 30, 2007
filed with the SEC on March 19, 2008; (v) Form 8-K filed with the SEC March 18,
2008; and (vi) Form 10-Q for the quarter ended March 31 2008 filed with the SEC
on May 14, 2008.  Seller has had access to, and the opportunity to review, all
of the exhibits filed with respect to the foregoing SEC reports via the SEC’s
website at www.sec.gov.  Seller has been afforded the opportunity to ask
questions of and receive answers from the duly authorized officers of Buyer
concerning the terms and conditions of the transactions contemplated hereby, and
to obtain any additional information which Buyer possesses or can acquire
without unreasonable effort or expense that is necessary to verify the accuracy
of the information in the foregoing SEC report.

(d)       Seller is not acquiring the Purchase Price Shares as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar medium or broadcast over
television or radio, any seminar, meeting, or any other form of general
solicitation or general advertising.

- 21 -

--------------------------------------------------------------------------------



(e)       Seller understands that the Purchase Price Shares: (i) are being
offered and issued in a transaction not involving any public offering, (ii) have
not been registered under the Securities Act or any applicable state securities
laws, (iii) may not be resold, pledged or otherwise transferred unless
registered under the Securities Act and applicable state securities laws (and
that the Company has no obligation to so register the Purchase Price Shares) and
(iv) will bear a restrictive legend substantially as follows:

          “THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), AND MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL SUCH SECURITIES
ARE REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION IS OBTAINED TO
THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.”

Article 4  

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as follows:

4.1  Corporate Status of Buyer.  Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada, with the
requisite corporate power to own, operate and lease its properties and to carry
on its business as currently being conducted.  The authorized capital stock of
Buyer consists of 200,000,000 shares of common stock, par value $0.001 per
share, of which as of July 1, 2008, 45,878,000 shares were issued and
outstanding.

4.2  Authority for Agreement.  Buyer has the corporate power and authority to
enter into this Agreement, to consummate its obligations hereunder and to
consummate the Transactions.  The execution, delivery and performance of this
Agreement and the consummation of the Transactions have been duly and validly
authorized by Buyer’s respective board of directors and no other corporate
proceedings on the part of Buyer are necessary to authorize the execution,
delivery and performance of this Agreement and the consummation of the
Transactions.  This Agreement and, when executed and delivered, the other
agreements contemplated hereby to be signed by Buyer have been or, when executed
and delivered, will be duly executed and delivered by Buyer as the case may be,
and constitute valid and binding obligations of Buyer as the case may be,
enforceable against Buyer in accordance with their terms.

4.3  Acquisition of Shares for Investment. Buyer is acquiring the Shares for
investment and not with a view toward, or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the Shares, and Buyer acknowledges that the Shares may not be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of without
registration under the Securities Act except pursuant to an exemption from
registration available under the Securities Act of 1933, as amended (the
“Securities Act”).

- 22 -

--------------------------------------------------------------------------------



4.4  No Broker’s or Finder’s Fees.  No finder, broker, agent, financial adviser
or other intermediary has acted on behalf of Buyer in connection with the
negotiation or consummation of this Agreement or the Transactions and no Company
nor Seller will have any Liability to any such Persons entitled to any fee,
payment, commission or other consideration in connection therewith as a result
of any arrangement made by Buyer.

4.5  Buyer SEC Reports.  Each of Buyer’s Form 10-KSB for the fiscal year ended
December 31, 2007 and Form 10-Q for the quarter ended March 31, 2008 as filed
with U.S. Securities & Exchange Commission (“SEC”) did not contain any untrue
statement of a material fact or omit to state any fact necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.

4.6  Capacity to Perform.  Buyer has provided evidence to Seller’s reasonable
satisfaction of its resources and ability to meet its obligations hereunder to
cause the satisfaction of the Company Indebtedness set forth on the Creditor and
Payment Schedule and to pay the salary and benefits to Seller as and when due
under the Employment Agreement, the form of which is attached hereto as Exhibit
A (the “Employment Agreement”), to be entered into between Seller and Buyer at
the Closing.

Article 5  

INDEMNIFICATION

5.1  Indemnification of Buyer Indemnified Parties. In addition to Buyer’s rights
under the Seller Side Letter, from and after the Closing Date Seller shall
indemnify, defend and hold harmless Buyer and its respective directors,
officers, employees, representatives, successor and assigns (collectively,
“Buyer Indemnified Parties”) in respect of, and Buyer Indemnified Parties shall
be entitled to payment and reimbursement from Seller of the amount of, all
Losses suffered, incurred or paid by any Buyer Indemnified Party, by reason of,
in whole or in part, or arising from, in whole or in part, (a) any breach by
Seller of any covenant, agreement or obligation in this Agreement (whether to be
performed before, on or after the Closing Date) or by any Company of any
covenant, agreement or obligation in this Agreement to be performed by the
Closing Date, or (b) any misrepresentation or inaccuracy in, or breach of, any
representation or warranty made by any Company or Seller in this Agreement or
the certificates delivered pursuant Section 7.2.1.  Notwithstanding anything
herein to the contrary, in determining if there is a misrepresentation or
inaccuracy in, or a breach of, a representation or warranty in Article 3 or a
certificate given pursuant to Section 7.2.1, each representation, warranty or
certificate referenced in clause (b) of the immediately preceding sentence shall
read as if all Materiality Qualifications and qualifications as to any Company’s
Knowledge or Seller’s Knowledge contained in any such representation or warranty
in Article 3 or in any certificate delivered pursuant to Section 7.2.1 are
ignored.  

- 23 -

--------------------------------------------------------------------------------



5.2  Indemnification of Seller Indemnified Parties. Subject to this Article 5
from and after the Closing Date, Buyer shall indemnify, defend and hold harmless
Seller and his heirs and estate (collectively, “Seller Indemnified Parties”) in
respect of, and Seller Indemnified Parties shall be entitled to payment and
reimbursement from Buyer of the amount of, all Losses suffered, incurred or paid
by any Seller Indemnified Party by reason of, in whole or in part, or arising
from, in whole or in part, (a) any breach by Buyer of any covenant, agreement or
obligation of Buyer in this Agreement to be performed before, on or after the
Closing, (b) any misrepresentation or inaccuracy in, or breach of any,
representation or warranty contained in Article 4 or in the certificate
delivered pursuant to Section 7.3.1, and (c) the Braintech Accepted Debt and for
any personal guarantees by Seller specifically relating thereto disclosed in
Article 3 or a schedule thereto.

5.3  Claims for Indemnification.  Upon a Person entitled to indemnification
under Article 5 (an “Indemnified Party”) obtaining reasonably sufficient
knowledge of any facts, claim or demand which has given rise to, or would
reasonably give rise to, a claim for indemnification hereunder (referred to
herein as an “Indemnification Claim”), such Indemnified Party shall promptly
thereafter give notice of such facts, claim or demand (“Notice of Claim”) to the
Party from whom indemnification is sought under this Article 5 (the
“Indemnifying Party”).  So long as the Notice of Claim is given by the
Indemnified Party in the claims period specified in Section 5.5, no failure or
delay by the Indemnified Party in the giving of a Notice of Claim shall reduce
or otherwise affect the Indemnified Party’s right to indemnification except to
the extent, if any, that the Indemnifying Party has been materially prejudiced
thereby.

5.4  Defense by Indemnifying Party.  

     5.4.1  If a claim or demand is asserted by a third Person against an
Indemnified Party (a “Third Party Claim”), the Indemnifying Party shall, except
as otherwise provided in Section 5.4.2, have the right, but not the obligation,
exercisable by notice to the Indemnified Party within 10 days of the date of the
Notice of Claim concerning the commencement or assertion of any Third Party
Claim, to assume the defense of such Third Party Claim.

     5.4.2  The Seller shall not have such right or opportunity to assume and
control the defense of any such Third Party Claim, but shall have the right to
participate in the defense of such Third Party Claim and shall pay the
reasonable fees and expenses of counsel retained by the Buyer Indemnified Party
in respect of the Third Party Claim, if (i) such Third Party Claim relates to,
or arises in connection with, any criminal proceeding, civil action, indictment,
or investigation by any Governmental Entity other than inquiries or audits in
the ordinary course of business, (ii) the Buyer Indemnified Party reasonably
believes that an adverse determination with respect to such Third Party Claim
would be detrimental to the Buyer Indemnified Party’s reputation or continuing
business interests, (iii) such Third Party Claim seeks an injunction or other
equitable relief against the Buyer Indemnified Party, (iv) the Seller fails to
conduct the defense of such Third Party Claim actively and diligently, or (v)
the Buyer Indemnified Party determines that the Seller will not be able to
adequately defend against such Third Party Claim.  

     5.4.3  If the Buyer Indemnified Party assumes and controls the defense of a
Third Party Claim pursuant to Section 5.4.2, the Buyer Indemnified Party shall
permit the Seller to participate in the defense of such claim, to have
reasonable access to all documents and personnel involved in such claim and to
discuss its views and positions with the Buyer Indemnified Party.  The Buyer
Indemnified Party agrees, in connection with any such Third Party Claim, to work
cooperatively and in good faith with the Seller consistent with the best
interest of the Buyer Indemnified Party. 

- 24 -

--------------------------------------------------------------------------------



     5.4.4  If the Indemnifying Party is entitled under Section 5.4 to assume
the defense of the respective Third Party Claim and gives such notice of intent
to defend, the Indemnifying Party shall assume the defense thereof as
follows:  (i) the Indemnifying Party will defend the Indemnified Party against
the matter with counsel compensated by and chosen by Indemnifying Party, which
choice of counsel is subject to the reasonable satisfaction of Indemnified
Party; (ii) the Indemnified Party may retain separate co-counsel at the sole
cost and expense of Indemnified Party; (iii) the Indemnified Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the matter without the consent of the Indemnifying Party; and (iv) the
Indemnifying Party will not consent to the entry of any judgment with respect to
the matter, or enter into any settlement that does not include a provision
whereby the plaintiff or claimant in the matter releases the Indemnified Party
from all Liability with respect thereto, without the consent of the Indemnified
Party, which consent shall not be unreasonably withheld or delayed if such
settlement only requires the payment by one or more Indemnifying Parties of a
monetary amount, does not include a statement as to admission of fault,
culpability or failure to act by or on behalf of such Indemnified Party, and the
Indemnified Party could not reasonably believe that the settlement would be
detrimental to the Indemnified Party’s reputation or continuing business.  

     5.4.5  If a Third Party Claim is made and no Indemnifying Party notifies
the Indemnified Party within 10 days after the Indemnified Party has given
notice of the matter that the Indemnifying Party is assuming the defense
thereof, the Indemnified Party shall defend against, or enter into any
settlement with respect to the matter.  The Indemnified Party shall not settle
such Third Party Claim without the prior consent of the Indemnifying Party,
which consent shall not be unreasonably withheld or delayed.  

   5.5  Claims Period. Except for (i) Share Ownership Claims, (ii)
Indemnification Claims in respect of Section 3.12 , (iii) Company Indebtedness
Claims, and (iv) Indemnification Claims based on intentional acts, willful
misconduct or fraud, any Indemnification Claim in respect of a misrepresentation
or inaccuracy in, or breach of, any representation or warranty in Article 3 or
Article 4, or in any certificate delivered pursuant to Section 7.2.1 or 7.3.1
must be asserted by notice on or before the first Closing Date Anniversary. Any
(i) Share Ownership Claim, (ii) Indemnification Claims in respect of Section
3.12, (iii) Company Indebtedness Claims, (iv) Indemnification Claims based on
breach of a covenant, agreement or obligation hereunder, and (v) Indemnification
Claims based on intentional acts, willful misconduct or fraud, must be made
before the expiration of the applicable statute of limitation for the respective
claims.

5.6  Subrogation. Upon making an indemnity payment pursuant to this Article 5,
the Indemnifying Party will, to the extent of such payment, be subrogated to all
rights of the Indemnified Party against any third party in respect of the
damages to which the payment is related.  Without limiting the generality of any
other provision hereof, each such Indemnified Party and Indemnifying Party will
duly execute upon request all instruments reasonably necessary to evidence and
perfect the above described subrogation rights.

- 25 -

--------------------------------------------------------------------------------



5.7  Exclusive Remedies. If the Closing occurs, the remedies provided for in
this Article 5 shall be, except as otherwise provided in Article 6 or in the
Seller Side Letter, the sole and exclusive remedies of the Parties and their
respective officers, directors, employees, agents, representatives, heirs,
estates, successors and assigns for any breach of or inaccuracy in any
representation or warranty contained in this Agreement or any certificate
delivered at Closing; provided, however, that nothing herein is intended to
waive any claims for intentional acts, willful misconduct or fraud or waive any
equitable remedies to which a Party may be entitled.

5.8  Calculation of Losses. Without creating any obligation of the Indemnified
Parties to pursue the receipt of proceeds referenced in clauses (a) or (b) below
or otherwise increasing the obligations of the Indemnified Parties hereunder,
the Losses associated with any Indemnified Claim shall be reduced by (a) the
amount of the cash value of any insurance proceeds received by the Indemnified
Party, net of associated costs and expenses relating to the collection of the
same; and (b) any other compensatory payments actually received by the
Indemnified Party from any other Persons by way of subrogation, indemnification,
guarantee or similar mechanism with respect to the Losses for which
indemnification is claimed, net of associated costs and expenses relating to the
collection of such payments.

5.9  Treatment of Indemnity Payments Between the Parties.  Unless otherwise
required by Applicable Laws, all indemnification payments shall constitute
adjustments to the Purchase Price for all Tax purposes, and no Party shall take
any position inconsistent with such characterization.

5.10  Indemnity Threshold.   Except for Indemnification Claims in respect of
Sections 3.2 or 3.5.3 or based on willful misconduct or fraud, the Buyer
Indemnified Parties shall not be entitled to indemnification pursuant to this
Article 5 in respect of a misrepresentation or inaccuracy in, or breach of, a
representation or warranty in Article 3 until the aggregate amount of all Losses
suffered, incurred or paid by one or more Buyer Indemnified Parties exceeds
$10,000 (the “Indemnity Threshold”) whereupon the Buyer Indemnified Parties
shall be entitled to indemnification for all Losses including such Indemnity
Threshold.

5.11  Indemnity Ceiling.   Except for Indemnification Claims in respect of
Sections 3.2 or 3.5.3 or based on willful misconduct or fraud, the aggregate
Liability of Seller under this Article 5 in respect of a misrepresentation or
inaccuracy in, or breach of, a representation or warranty in Article 3 shall not
exceed $250,000.

5.12  Right to Offset.   Buyer may offset any amount to which Buyer is entitled
under this Article 5 against any Contingent Purchase Price Shares otherwise
payable hereunder by Buyer to Seller.  Buyer may also proceed against the
Contingent Purchase Price Shares in the Escrow Account in accordance with the
terms of the Escrow Agreement with respect to any amount to which Buyer is
entitled under this Article 5.  For purposes of this Article 5 each such
Contingent Purchase Price Share shall have a deemed value equal to the Stated
Value.

- 26 -

--------------------------------------------------------------------------------



Article 6  

COVENANTS

6.1  Release.  Subject to and effective as of consummation of the Closing,
Seller hereby remises, releases and forever discharges each Company and their
respective successors and assigns of and from any and all manner of action and
actions, cause and causes of actions, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, executions, claims and demands of any kind and nature whatsoever
in law or in equity known or unknown against such Company which Seller ever had
or may have up until immediately preceding the Closing, including any claims to
any commissions or any portion of the revenue or profits of any Company or with
respect to any Related Party Indebtedness, except (a) any and all
indemnification and other rights, benefits and claims of any Seller under any
such Company’s Organizational Documents not in respect of any breach by such
Company or Seller of any representations, warranties, covenants, obligations or
agreements contained herein, and (b) any rights, benefits and claims of Seller
under this Agreement or any documents, instruments or certificates delivered in
connection with the consummation of the Transactions.

6.2  Tax Matters.  

6.2.1  Tax Returns.  Seller shall prepare or cause to be prepared, and timely
file or cause to be timely filed, all Tax returns for each Company for all
periods ending on or prior to the Closing Date.  Seller shall permit Buyer to
review and comment on each such Tax Return described in the preceding sentence
prior to filing.  Seller shall, jointly and severally, pay and otherwise have
Liability for all Taxes of each Company in respect of all taxable periods ending
on or prior to the Closing Date and the portion through the end of the Closing
Date for any taxable period that includes, but does not end on, the closing Date
(“Pre-Closing Tax Period”) in excess of the amounts shown as an accrual or
reserve for such Taxes on the face of the Final Closing Balance Sheet.

6.2.2  Straddle Period.  If any taxable period includes (but does not end on)
the Closing Date (a “Straddle Period”), the amount of any Taxes based on or
measured by income or receipts of any Company for the Pre-Closing Tax Period
shall be determined based on an interim closing of the books as of the close of
business on the Closing Date and the amount of other Taxes of any Company for a
Straddle Period that relates to the Pre-Closing Tax Period shall be deemed to be
the amount of such Tax for the entire taxable period multiplied by a fraction in
the numerator of which is the number of days in the taxable period ending on the
Closing Date and the denominator of which is the number of days in such Straddle
Period.

6.2.3  Cooperation on Tax Matters.         

(a)  The Parties shall cooperate fully, as and to the extent reasonably
requested by the other Party, in connection with the filing of Tax returns and
any audit, litigation or other proceeding with respect to Taxes, or in
connection with the preparation or review of any Tax accrual or similar
workpapers related to the activities of the Company on or before the Closing
Date, including those relevant to compliance with FASB Interpretation No.
48.  Such cooperation shall include the retention and (upon the other Party's
request) the provision of records and information reasonably relevant to any
such audit, litigation, or other proceeding or to the preparation or review of
such workpapers and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.  Each Company, Buyer and Seller agrees (i) to retain all books and
records with respect to Tax matters (including relevant to the preparation or
review of Tax accrual workpapers) pertinent to each Company relating to any
taxable period beginning before the Closing Date until expiration of the statute
of limitations (and any extensions thereof) of the respective taxable periods,
and to abide by all record retention agreements entered into with any taxing
authority, and (ii) to give Seller reasonable notice prior to transferring,
destroying or discarding any such books and records and, if Sellers
Representative so requests, allow Seller to take possession of such books and
records.

- 27 -

--------------------------------------------------------------------------------



(b)  Subject to Applicable Laws, the Parties further agree, upon request, to use
their reasonable commercial efforts to obtain any certificate or other document
from any Governmental Entity or any other Person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed (including with
respect to the Transactions).    

6.2.4  Certain Taxes.  All transfer, documentary, sales, use, stamp,
registration Taxes and fees payable in respect of the purchase and sale of the
Shares hereunder shall be paid by the Buyer to the extent, if any, required of
Buyer by Applicable Laws, and by Seller to the extent, if any, required of
Seller by Applicable Laws.

6.2.5  Certain Withholding Taxes.  Notwithstanding anything herein to the
contrary, if any Company is required by Applicable Laws to withhold Taxes with
respect to any portion of such Company’s income allocable to Seller, in
connection with the Taxable period of such Company ending on the day before the
Closing Date or otherwise, which amount has not previously been withheld from
amounts previously or concurrently distributed to Seller, Seller shall reimburse
such Company for such amount, including for any penalties or interest with
respect thereto, no later than the date(s) on which any such amount(s) are paid
by such Company to the applicable Governmental Entity.

6.2.6  Tax Structure. The parties covenant and agree that Buyer’s acquisition of
the Shares is intended to qualify as a reorganization within the meaning of Code
Section 368(a)(1)(B); provided, however, the parties further covenant and agree
that Buyer shall retain the right to determine, in its sole discretion, whether
and the extent to which any tax elections shall be made with respect to the
transactions contemplated hereby, and that Seller and the Companies shall
cooperate with any such elections and make any necessary elections to give
effect to such determination by Buyer; provided further, however, that in the
event such other election shall have a material adverse effect upon Seller, then
Buyer and Seller shall amend the Employment Agreement to extend the period of
time for which Seller is entitled to receive automotive revenues (as defined in
the Employment Agreement) thereunder through September 2009.

- 28 -

--------------------------------------------------------------------------------



6.3  Company Indebtedness.  Buyer covenants and agrees with Seller that from and
after Closing, Buyer will cause SI to satisfy the Braintech Accepted Debt;
provided, however, nothing herein shall prevent Buyer from negotiating or
attempting to negotiate the terms of any such Braintech Accepted Debt; provided,
further, that Buyer may modify or cause the modification of the repayment terms
(including, without limitation, the amount paid, to be paid or not paid in any
specific month and the timing of any payments) of any Braintech Accepted Debt
for which no written settlement thereof has been entered into between SI and the
applicable creditor as of the date hereof;  provided further that Seller’s
obligations to satisfy Excess Debt shall not be reduced in any way as a result
of the negotiated reduction of any Braintech Accepted Debt or settlement of
Braintech Accepted Debt for less than the amount shown on the Creditor and
Payment Schedule.

6.4  Automotive Market.  Consistent with the Seller’s obligations upon becoming
an employee of Buyer as of the Closing, the parties agree that from the Closing
Date through March, 2009, the Companies and Seller may conduct business in the
automotive market involving the sales of products other than those presently
owned and marketed by Buyer; provided, however, in no event shall the Companies
or Seller engage in any activity or business that would violate or cause the
violation of the restrictions applicable to Buyer with respect to sales,
licenses and other business conducted in the automotive market pursuant to and
as more fully set forth in that certain Exclusive Global Channel Partner
Agreement between Buyer and ABB Inc.

6.5  Certain Business Planning.  The parties agree to cooperate to cause SII to
have a market presence in Houghton, Michigan by July 2009 with Historically
Underutilized Business Zone, or HubZone, planning and the registration of Buyer
for preferred government status to commence as soon as commercially practicable
after Closing.  The parties agree that the board of directors of SII will
consist of no more than five (5) directors at least for so long as Seller
remains a member of Buyer’s board of directors, one of whom shall be the Chief
Executive Officer of Buyer and that Seller will be President of SII as of
Closing. The parties agree that at least for so long as Seller remains a member
of Buyer’s board of directors, Seller shall designate four (4) of the directors
on the SII board of directors.  The parties agree to consider whether, for a
lease rate of approximately $2,500 per month, the Brighton, Michigan office of
SI/SII would support the sale of robot demonstrations.

6.6  Right of First Refusal to Purchase the SI IP.  Seller  shall have a right
of first refusal until the third Closing Date Anniversary to purchase for cash
all of the SI intellectual property described on Schedule 6.6 (the “SI IP”) at
fair market value (“FMV”) upon the Insolvency of Buyer.  FMV of the SI IP shall
equal the amount of a bona fide offer, acceptable to Buyer, to purchase the SI
IP by a third party unrelated to Buyer, or if no such proposed purchase exists,
the fair market value of the SI IP determined as of the date of such Buyer
Insolvency as determined by an appraiser acceptable to Buyer and Seller, whose
appraisal fees and expenses shall be borne equally by Buyer and Seller. Buyer
shall notify Seller within fifteen (15) days of Insolvency.  Seller shall, at
his discretion, notify Buyer of his intention to exercise his purchase right
under this Section 6.6 in writing.  The consummation of any such purchase by
Seller shall be as mutually agreed by Buyer and Seller.

- 29 -

--------------------------------------------------------------------------------



6.7  Certain Hires. Following the Closing, Buyer will consider the hiring of a
business development employee, administrative assistant to Seller and director
of government and international programs of SII recommended by Seller, subject
to final approval by Buyer’s Chief Executive Officer.

6.8  Assignment of Siemens Contract.  SII shall assign that certain Purchase
Order, dated 02/26/2008, by and between SII and Siemens Energy & Automation and
all related purchase orders (collectively, the “Siemens Contract”), and all of
SII’s right, title and interest therein to SI on or prior to Closing.

6.9  No Uncashed Checks.  The Companies and Seller shall ensure that no checks
issued by either Company are uncashed as of Closing.

6.10  Capital Contributions to SI.  All indebtedness and other obligations for
borrowed money of SI to Seller prior to Closing shall be converted into capital
contributions by Seller to SI.

6.11  Appointment to Buyer’s Board of Directors.  Buyer shall cause Seller to
become a director on the Buyer’s board of directors effective as of the Closing
and shall, to the extent not precluded by its current charter, bylaws or
corporate governance policies, cause Seller to remain on the Buyer’s board of
directors for so long as Seller is employed by Buyer pursuant to the terms of
the Employment Agreement.

6.12  Required Registration.  

6.12.1  Registration.  Buyer shall prepare and file with the SEC a registration
statement covering the resale of any and all of the shares of Buyer common stock
received by Seller as Purchase Price that cannot be sold pursuant to Rule 144
under the Securities Act, which offering shall be made on a continuous basis
pursuant to Rule 415 under the Securities Act. The registration statement shall
be on Form SB-2 (or other applicable form at the discretion of Buyer).  Buyer
shall use its best efforts to cause the registration statement to be declared
effective under the Securities Act prior to the date that is six (6) months
after the Closing Date and shall use its commercially reasonable efforts to keep
the registration statement continuously effective under the Securities Act until
the date when all the shares of Buyer common stock owned by Seller and covered
by the registration statement (a) have been sold pursuant to the registration
statement or an exemption from the registration requirements of the Securities
Act or (b) may be sold without any volume or other restrictions pursuant to Rule
144(b)(1).  In connection with such registration statement, Seller shall provide
such information and shall execute and deliver to Buyer such documents,
including, but not limited to, a selling shareholder questionnaire in customary
form and substance reasonably satisfactory to Buyer, as Buyer may reasonably
request in order to effect, or maintain the continuous effectiveness of, such
registration pursuant to this paragraph and in accordance with applicable
securities laws.

- 30 -

--------------------------------------------------------------------------------



6.12.2  Material Development Condition.  With respect to any registration
statement filed or to be filed pursuant to this Section 6.12, if Buyer
determines that, in its good faith judgment, it would (because of the existence
of, or in reasonable anticipation of, any acquisition or corporate
reorganization or other transaction, financing activity, stock repurchase or
other material development involving Buyer or any subsidiary, or the
unavailability for reasons beyond Buyer’s control of any required financial
statements or other material information, or any other event or condition
material to Buyer or any subsidiary) be materially disadvantageous to Buyer to
proceed with such registration statement or that Buyer is required by applicable
law, rules or regulations not to proceed with the registration statement (a
“Material Development Condition”), then Buyer shall, notwithstanding any other
provisions of this Section 6.12, be entitled, upon the giving of a written
notice that a Material Development Condition has occurred from an officer of
Buyer to Seller (i) to cause sales of Buyer common stock by Seller pursuant to
such registration statement to cease, (ii) to cause such registration statement
to be withdrawn and the effectiveness of such registration statement suspended,
or (iii) in the event no such registration statement has yet been filed or
declared effective, to delay filing or effectiveness of any such registration
statement until, in the good faith judgment of Buyer, such Material Development
Condition shall be disclosed or no longer exists (notice of which Buyer shall
promptly deliver to Seller).  Notwithstanding the foregoing provisions of this
Section 6.12, in the event a registration statement is filed and subsequently
withdrawn by reason of any existing or anticipated Material Development
Condition as provided above, Buyer shall use commercially reasonable efforts to
cause a new registration statement covering the Buyer common stock owned by
Seller and for which the above registration rights apply to be filed with the
SEC as soon as reasonably practicable after such Material Development Condition
ceases to exist.  Notwithstanding the foregoing, Buyer’s pursuit of a
registered, underwritten public offering of its securities shall be deemed to be
a Material Development Condition for which the above delay may last up to 180
days; provided, Seller is permitted to include his shares of Buyer common stock
that would otherwise be registered as set forth above in the registration
statement relating to such underwritten public offering to the extent the
underwriter does not object thereto based on its ability to market and sell the
same.

6.12.3  Trading Restrictions.  Nothing in this Section 6.12 shall limit or
otherwise affect Seller’s obligations to abide by Buyer’s insider trading policy
from time to time in effect, if any, the Lock-Up Agreement, and applicable
federal securities laws in respect of trading while in possession of material,
nonpublic information concerning Buyer.

6.13  Escrow Agreement.  The parties covenant and agree that as soon as
practicable after Closing, and in no event later than ninety (90) days
thereafter, Buyer and Seller shall identify and engage a mutually acceptable
bank or other financial institution that has no prior or existing relationship
with any of the parties to serve as the escrow agent under the Escrow Agreement
(the “Escrow Agent”).  Buyer and Seller further agree to enter into the Escrow
Agreement in the form attached hereto with such changes as are reasonably
requested by the Escrow Agent.  

6.14  Excess Debt.  Seller covenants and agrees that from and after Closing, he
shall fully and finally satisfy in a timely manner, without any Liability to
Buyer or the Companies, any and all Excess Debt.  Seller shall be permitted to
negotiate the terms of repayment of any particular Excess Debt with the creditor
to whom such debt is payable, provided he receives the prior written consent of
Buyer’s Chief Executive Officer to do so.  Any such negotiation by Seller with
such a creditor shall not limit Seller’s obligations pursuant to the first
sentence of this Section 6.14.  Seller covenants and agrees that he shall not
negotiate, attempt to negotiate, settle or attempt to settle any Braintech
Accepted Debt, or discuss or attempt to discuss the same with any creditor
thereof, in each case without the prior written consent of Buyer’s Chief
Executive Officer.

- 31 -

--------------------------------------------------------------------------------



Article 7  

CONDITIONS PRECEDENT

7.1  Conditions Precedent to the Obligations of Each Party.  The obligations of
the Parties to consummate the Closing shall be subject to the satisfaction at or
prior to the Closing of the following conditions, any of which conditions may be
waived in writing prior to Closing by the Party for whose benefit such condition
is imposed:

7.1.1  No Illegality.  There shall not have been any action taken, and no
Applicable Laws shall have been enacted, by any Governmental Entity since the
date hereof that would prohibit or materially restrict the consummation of the
Transactions.

7.1.2  Third Party Consents.  All filings with and notifications to, and all
approvals and authorizations of, third parties, including Governmental Entities,
required for the consummation of the Transactions shall have been made or
obtained and all such approvals and authorizations obtained shall be effective
and shall not have been suspended, revoked or stayed by action of any
Governmental Entity.

7.1.3  No Injunction.  No injunction or restraining or other order issued by a
court of competent jurisdiction that prohibits or materially restricts the
consummation of the Transactions shall be in effect (each Party agreeing to use
all reasonable efforts to have any injunction or other order immediately
lifted), and no action or proceeding shall have been commenced or threatened in
writing seeking any injunction or restraining or other order that seeks to
prohibit, restrain, materially restrict, invalidate or set aside consummation of
the Transactions.

7.2  Conditions Precedent to Buyer’s Obligation to Consummate the
Closing.  Buyer’s obligations to consummate the Closing shall be subject to the
satisfaction at or prior to the Closing of the following additional conditions,
any of which conditions may be waived in writing by Buyer prior to Closing:

7.2.1  Representations and Warranties.  The representations and warranties of
each Company and Seller contained in this Agreement shall be true and correct,
disregarding any Materiality Qualifications, in all material respects on and as
of the Closing Date, except for those representations and warranties that
address matters only as of a particular date (which shall remain true and
correct as of such date), with the same force and effect as if made on and as of
the Closing Date, and each Company and Seller shall have delivered to Buyer a
certificate to that effect, dated the Closing Date and signed on behalf of each
Company by such Company’s President and signed by Seller.

- 32 -

--------------------------------------------------------------------------------



7.2.2  Agreements and Covenants.  Each Company and Seller shall have performed
in all material respects all of its agreements, obligations and covenants set
forth herein that are required to be performed at or prior to the Closing Date;
and each Company and Seller shall have delivered to Buyer a certificate to that
effect, dated as of the Closing Date and signed on behalf of each Company by
such Company’s President and signed by Seller.

7.2.3  Closing Documents.  Each Company and Seller shall have delivered to Buyer
the Company Closing certificate described hereafter in this Section 7.2.3 and
such Closing documents as the Buyer shall reasonably request other than
additional legal opinions. The Company Closing certificate, dated as of the
Closing Date, duly executed by each Company’s secretary, shall certify as to (a)
the signing authority, incumbency and specimen signature of the signatories of
this Agreement and other documents signed on each Company’s behalf in connection
herewith; (b) the resolutions adopted by each Company’s board of directors
authorizing and approving the execution, delivery and performance of this
Agreement and the other documents executed in connection herewith and the
consummation of the Transactions and state that such resolutions have not been
modified, amended, revoked or rescinded and remain in full force and effect; and
(c) each Company’s Organizational Documents.

7.2.4  Consents.  All Consents listed on Schedule 7.2.4 shall have been obtained
by each Company and shall be effective and shall not have been suspended,
revoked, or stayed by action of any Person granting one or more of such
Consents.

7.2.5  Acceptance of Employment.  Seller shall have entered into the three (3)
year Employment Agreement dated as of the date hereof with Buyer.  

7.2.6  Acceptance of Lock-Up Agreement. Seller shall have accepted as of the
Closing Date the “lock-up” of any common stock received by Seller as part of the
Purchase Price pursuant to a lock-up agreement dated as of the date hereof with
Buyer in substantially in the form of Exhibit B (“Lock-Up Agreement”).

7.2.7  Company Material Adverse Effect.  Since the date hereof, no Company shall
have suffered a Company Material Adverse Effect.

7.2.8  Delivery of Shares.  Seller shall have delivered to Buyer the one or more
stock certificates representing all of the Shares, endorsed in blank or
accompanied by duly executed assignment documents, all sufficient to convey,
transfer and assign to Buyer sole and exclusive record and beneficial right,
title and interest in and to such Shares, free and clear of all Encumbrances.

7.2.9  Pre-LOI and LOI Deposit; Loan.

               (a)  Seller and SI shall provide Buyer reasonably acceptable
evidence of the uses of the Pre-LOI Deposit and the LOI Deposit which shall be
in accordance with such uses and proposed uses set forth in Schedule 7.2.9(a).

               (b)  The Companies shall execute a promissory note payable to
Buyer in the form attached hereto as Exhibit C with respect to the Pre-LOI
Deposit and LOI Deposit.

- 33 -

--------------------------------------------------------------------------------





7.2.10  Indebtedness. Neither Company shall have indebtedness except as
expressly set forth on the Creditor and Payment Schedule.

7.2.11  Delivery of Certain Agreements.  Each of the documents attached as
Schedules 3.26(a), (b), (c) and (d), respectively, is not materially adversely
different from Exhibits C, D, E and F copies provided in connection with the
Letter of Intent.

7.2.12    Removal of Restrictions Relating to 8(a) BDC.  SI and Seller shall
have rescinded the restrictions on transfers of SI Common Shares set forth in
that certain Acknowledgment of Action by Sole Director and Shareholder on Behalf
of SHAFI, Inc., dated September 20, 2006, and provided Buyer evidence thereof
satisfactory to Buyer.

7.2.13  Board Composition.  Buyer shall be satisfied with evidence of corporate
actions taken to cause the composition of the boards of directors of the
Companies to be as set forth on Schedule 7.2.14 effective upon Closing.

7.2.14  Assignment of Siemens Contract.  The Companies and Seller shall have
delivered to Buyer evidence acceptable to Buyer of the assignment of the
Siemen’s Contract to SI in accordance with Section 6.8.

7.2.15  No Outstanding Checks.  There shall be no checks issued by SI or SII on
or prior to the Closing Date that have not been cashed.  

7.2.16  Capital Contributions to SI.  The Companies and Seller shall have
delivered to Buyer evidence satisfactory to Buyer that all indebtedness and
other obligations for borrowed money of SI to Seller has been converted into
capital contributions by Seller to SI.

7.2.17  Seller Side Letter.  Seller shall have executed and delivered the Seller
Side Letter in the form attached hereto as Exhibit D (the “Seller Side Letter”).

7.3  Conditions to Obligations of each Company and Seller to Consummate the
Closing.  The obligations of each Company and the Seller to consummate the
Closing shall be subject to the satisfaction at or prior to the Closing of the
following additional conditions, any of which may be waived in writing by Seller
prior to Closing:

7.3.1  Representations and Warranties.  The representations and warranties of
Buyer contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date, except for those representations and
warranties which address matters only as of a particular date (which shall
remain true and correct as of such date), with the same force and effect as if
made on and as of the Closing Date and Buyer shall have delivered to the Company
a certificate to that effect, dated the date of the Closing and signed on behalf
of Buyer by its Chief Executive Officer.

7.3.2  Agreements and Covenants.  Buyer shall have performed in all material
respects all of its agreements and covenants set forth herein that are required
to be performed at or prior to the Closing Date; and Buyer shall have delivered
to the Company a certificate to that effect, dated as of the Closing Date and
signed on behalf of Buyer by Buyer’s Chief Executive Officer.

- 34 -

--------------------------------------------------------------------------------



7.3.3  Closing Documents.  Buyer shall have delivered to the Company closing
certificates of Buyer and such other closing documents as the Seller shall
reasonably request (other than opinions of counsel). The Closing certificates of
Buyer, dated as of the Closing Date, duly executed by the secretary of Buyer
shall certify as to (a) the signing authority, incumbency and specimen signature
of the signatories of this Agreement and other documents signed on behalf of
Buyer in connection herewith; (b) the resolutions adopted by Buyer’s board of
directors authorizing and approving the execution, delivery and performance of
this Agreement and the other documents executed in connection herewith and the
consummation of the Transactions and state that such resolutions have not been
modified, amended, revoked or rescinded and remain in full force and effect; (c)
Buyer’s articles of incorporation and by-laws; and (d) compliance by Buyer with
the Securities Act and the rules and regulations promulgated thereunder with
respect to the issuance of Buyer’s common stock as Purchase Price consideration.

7.3.4  Board of Directors.  Seller shall have been appointed to the Buyer’s
board of directors effective upon the Closing in accordance with Section 6.11.

7.3.5  Employment Agreements.  Execution and delivery by Buyer of a counterpart
of the Employment Agreement with Seller.

Article 8  

SURVIVAL OF REPRESENTATIONS AND COVENANTS

8.1  Each Company’s and Seller’ Representations and Covenants.  All
representations and warranties made by each Company and Seller in this
Agreement, or any certificate or other writing delivered by each Company, Seller
or any of their Affiliates pursuant hereto or in connection herewith, shall
survive the Closing and any investigation at any time made by or on behalf of
Buyer and shall terminate on the first Closing Date Anniversary, except that (a)
Buyer Indemnified Party claims pending on such date shall continue until
resolved and (b) the representations and warranties in Sections 3.2, 3.5.3 and
3.12, which shall survive until the expiration of the applicable statute of
limitation for the respective Indemnification Claims, except that Buyer
Indemnified Party claims pending on such date in respect of any of such Sections
shall continue until resolved.  The covenants and other agreements made by each
Company or Seller in this Agreement or any certificate or other writing
delivered by any Company or any of its Affiliates pursuant hereto or in
connection herewith shall survive the Closing and any investigation at any time
made by or on behalf of Buyer until the expiration of the applicable statute of
limitations.

8.2  Buyer’s Representations and Covenants.  All representations and warranties
made by Buyer in this Agreement or any certificate or other writing delivered by
Buyer or any of its respective Affiliates pursuant hereto or in connection
herewith shall survive the Closing until the first Closing Date Anniversary,
except that any Company or Seller claims pending on such date shall continue
until resolved.  The covenants and other agreements made by Buyer in this
Agreement or any certificate or other writing delivered by the Buyer pursuant
hereto or in connection herewith shall survive the Closing and any investigation
at any time made by or on behalf of each Company or Seller until the expiration
of the applicable statute of limitations.

- 35 -

--------------------------------------------------------------------------------



8.3  Effect of Investigation.  The right to indemnification or other remedies
based on any representation, warranty, covenant or obligation of Seller, SI or
SII contained in or made pursuant to this Agreement shall not be affected by any
investigation conducted with respect to, or any knowledge acquired (or capable
of being acquired) at any time, whether before or after the execution and
delivery of this Agreement or the Closing Date occurs, with respect to the
accuracy or inaccuracy of or compliance with, any such representation, warranty,
covenant or obligation.  The waiver of any condition to the obligation of Buyer
to consummate the Transactions, where such condition is based on the accuracy of
any representation or warranty, or on the performance of or compliance with any
covenant or obligation, shall not affect the right to indemnification or other
remedies based on such representation, warranty, covenant or obligation.

Article 9  

OTHER PROVISIONS

9.1  Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given if sent by facsimile, delivered by hand, sent
by a reputable nationwide courier service, or mailed by registered or certified
mail (return receipt requested) to the Parties at the following addresses (or at
such other address for a Party as shall be specified by like notice) and shall
be deemed given on the date on which the facsimile is machine verified as
received, so hand-delivered or on the third business day following the date on
which so mailed or sent:

 

To Buyer:

    Braintech, Inc. #102 - 930 West 1st Street North Vancouver, B.C. Canada V7P
3N4 Attention: Rick Weidinger, President Phone: 604-988-6440 Fax: 604-988-7309  
with copy to (which shall not constitute notice):   Greenberg Traurig, LLP 1750
Tysons Boulevard, Suite 1200 McLean, VA 22102

Attention: Jeffrey R. Houle

Phone: 703-749-1336 Fax: 703-714-8336

- 36 -

--------------------------------------------------------------------------------





 

To Seller:

    Adil Shafi 7517 Radcliffe Brighton, Michigan 48114 Phone: 734-516-6761

9.2  Entire Agreement.  Unless otherwise herein specifically provided, this
Agreement, including the preamble, recitals, Schedules and Exhibits, and the
documents and instruments and other agreements among the Parties as contemplated
by or referred to herein constitute the entire agreement among the Parties with
respect to the subject matter hereof, and supersede all other prior agreements
and understandings, both written and oral, between the Parties with respect to
the subject matter hereof, including the Letter of Intent. Each Party
acknowledges that, in entering this Agreement and consummating the Closing, such
Party is not relying on any representation, warranty, covenant, obligation or
agreement not expressly stated in this Agreement or in the certificates of or
agreements among the Parties contemplated by or referred to herein.

9.3  Assignability.  This Agreement is not intended to confer upon any Person
other than the Parties any rights or remedies hereunder, except as otherwise
expressly provided herein.  Neither this Agreement nor any of the rights and
obligations of the Parties hereunder shall be assigned or delegated without the
consent of all Parties, except that Buyer may assign its rights to
indemnification hereunder to one or more of its lenders.

9.4  Validity.  The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, each of which shall remain in full force and
effect.

9.5  Specific Performance.  The Parties acknowledge that damages alone may not
adequately compensate a Party for violation by another Party of this
Agreement.  Accordingly, in addition to all other remedies that may be available
hereunder or under Applicable Laws, any Party shall have the right to any
equitable relief that may be appropriate to remedy a breach or threatened breach
by any other Party hereunder, including the right to enforce specifically the
terms and conditions of this Agreement by obtaining injunctive relief in respect
of any violation or non-performance hereof.

9.6  Governing Law.  This Agreement shall take effect and shall be construed as
a contract under the laws (excluding conflict of law rules and principles) of
the State of Michigan.

9.7  Counterparts.  This Agreement may be executed in one or more counterparts,
all of which together shall constitute one and the same agreement.



- 37 -

--------------------------------------------------------------------------------



9.8  Waiver.  The rights and remedies of the Parties are cumulative and not
alternative.  Neither the failure nor any delay by any Party in exercising any
right, power or privilege under this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege.  To
the maximum extent permitted by Applicable Laws, (a) no claim or right arising
out of this Agreement can be discharged by one Party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other Party, (b) no waiver that may be given by a Party will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on one Party will be deemed to be a waiver of any obligation of such
Party or of the right of the Party giving such notice or demand to take further
action without notice of demand as provided in this Agreement or the documents
referred to in this Agreement.



[THE SIGNATURE PAGE FOLLOWS THIS PAGE.]

38

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have duly executed this Share Purchase Agreement
under seal as of the date first above written.

 

Braintech, Inc.

 

By

 

Name:

Frederick W. Weidinger

Title:

Chairman and Chief Executive Officer

   

SHAFI, Inc.

 

By

 

Name:

Adil Shafi

Title:

President

   

SHAFI Innovation, Inc.

 

By

 

Name:

Adil Shafi

Title:

President

    Adil Shafi    




[Signature Page to Share Purchase Agreement]

--------------------------------------------------------------------------------



ANNEX I

CERTAIN MATTERS OF CONSTRUCTION AND DEFINITIONS

1.1       Construction of this Agreement and Certain Terms and Phrases

                           (a)  Unless the context of this Agreement otherwise
requires, (i) words of any gender include each other gender; (ii) words using
the singular or plural number also include the plural or singular number,
respectively; (iii) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement and not to any particular provision
of this Agreement; and (iv) the terms “Article,” “Annex,” “Section,” “Schedule”
and “Exhibit” without any reference to a specified document refer to the
specified Article, Annex, Section, Schedule and Exhibit, respectively, of this
Agreement.

                           (b)  The words “including,” “include” and “includes”
are not exclusive and shall be deemed to be followed by the words “without
limitation”; if exclusion is intended, the word “comprising” is used instead.

                           (c)  The word “or” shall be construed to mean
“and/or” unless the context clearly prohibits that construction.

                           (d)  Whatever this agreement refers to a number of
days, such number shall refer to calendar days unless Business Days are
specified.

                           (e)  All accounting terms used herein and not
expressly defined herein shall have the meanings given to them under GAAP.

                           (f)  Any reference to any federal, state, local,
provincial or foreign statute or law, including any one or more sections
thereof, shall be deemed also to refer to, unless the context requires
otherwise, all rules and regulations promulgated thereunder, including Treasury
Regulations.

                           (g)  Any representation or warranty contained herein
as to the enforceability of a contract, including this Agreement, shall be
subject to the effect of any bankruptcy, insolvency, reorganization, moratorium
or other similar law affecting the enforcement of creditors’ rights generally
and to general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law).

                           (h)  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions hereof.

                           (i)  The disclosures in the Schedules referenced in
Article 3 shall relate only to the representations and warranties in the
particular Section of Article 3 to which they expressly relate and not to any
other representation or warranty contained in Article 3.

1.2.      Cross References.  The following terms defined elsewhere in this
Agreement in the Sections set forth below shall have the respective meanings
therein defined:

--------------------------------------------------------------------------------



Term Definition Accounts Receivable Section 3.9 Agreement Preamble Automotive
Business Contracts Section 3.20.1 Balance Sheets Section 3.5.1 Balance Sheet
Date Section 3.5.1 Buyer Preamble Buyer Indemnified Parties Section 5.1 Closing
Section 2.1 Closing Conditions Section 2.3 Closing Date Section 2.3 Common
Shares Section 3.2.1 Company(ies) Preamble Company Insurance Contracts Section
3.22 Company Proprietary Rights Section 3.21.1 Company Plans

Contingent Purchase Price Shares

Section 3.13.1

Section 2.2(a)

Defined Benefit Plans Section 3.13.1 Disclosure Schedule Article 3 Preamble
Employee List Section 3.14.2 Employment Agreement Section 4.6 Escrow Agent
Section 6.13 Financial Statements

FMV

Section 3.5.1

Section 6.6

IRS Section 3.13.3 Indemnification Claim Section 5.3 Indemnified Party Section
5.3 Indemnifying Party

Indemnity Threshold

Section 5.3

Section 5.10

Liability(ies)

Lock-Up Agreement

Section 3.7

Section 7.2.6

Material Company Contract

Material Development Condition

Section 3.20.1

Section 6.12.2

Notice of Claim Section 5.3 Organizational Documents Section 3.4.2 Party(ies)
Preamble Permits Section 3.10 Pre-Closing Tax Period Section 6.2.1 Purchase
Price

Purchase Price Shares

S Corporation

Section 2.2

Section 3.28

Section 3.12.13

Securities Act Section 4.3 Seller Preamble

I-2

--------------------------------------------------------------------------------



Seller Indemnified Parties

Seller Side Letter

Section 5.2

Section 7.2.18

Shares Recital R.2 SI Preamble SII Preamble SI Common Shares Schedule 3.2.1 SII
Common Shares Schedule 3.2.1 SI IP Section 6.6 SI Shares Recital R.1 SII Shares
Recital R.1 SII 80% Shares Recital R.2 Siemens Contract Section 6.8 Straddle
Period Section 6.2.2 Third Party Claim Section 5.4.1 Transactions

U.S.

Recital R.3

Section 3.2.1

1.3.        Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings ascribed to them:

(a)  Affiliate:  with respect to any Person, any Person which, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.

(b)  Affiliated Group:  as defined in Code Section 1504(a).

(c)  Applicable Laws:  with respect to any Person, any law, statute, treaty,
rule, regulation, ordinance, permit, license, judgment, order, writ, injunction,
decree, directive, determination or other requirement of any Governmental Entity
or arbitrator, in each case, applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.

(d)  Braintech Accepted Debt: any Company Indebtedness expressly set forth on
the Creditor and Payment Schedule in the column thereon titled “Braintech
Accepted Debt (Remaining Balance)” in the amount set forth in such column.
Braintech Accepted Debt shall not exceed $900,000 in the aggregate.

(e)  Business Day:  a day (other than a Saturday or Sunday) on which commercial
banking institutions in Herndon, Virginia are open for the transaction of
substantially all of their banking business.

(f)  Closing Date Anniversary:  the referenced anniversary of the Closing Date.

(g)  COBRA:  the provisions of Section 4980B of the Code and Part 6 of Title I
of ERISA.

(h)  Code:  the U.S. Internal Revenue Code of 1986, as amended.

I-3

--------------------------------------------------------------------------------



(i)  Commercial Software:  packaged commercial software programs generally
available to the public through retail dealers in computer software or directly
from the manufacturer that have been licensed to a Company and that are used in
a Company’s business but are in no way a component of or incorporated in or
specifically required to develop any of a Company’s products and related
trademarks and technology.

(j)  Company Indebtedness: any and all indebtedness, Tax liabilities due and
owing, and other obligations (whether fixed, accrued, contingent or otherwise)
of any Company as of the date hereof.

(k)  Company Indebtedness Claims:  any and all claims of one or more Buyer
Indemnified Parties under Article 5 in respect of representations and warranties
in Section 3.5.3  or in any certificate given hereunder in respect of Section
3.5.3.

(l)  Company Leases: each lease, sublease, license or other agreement under
which a Company uses, occupies or has the right to occupy any real property or
interest therein that (i) provides for future minimum payments of $5,000 or more
(ignoring any right of cancellation or termination) or (ii) the cancellation or
termination of which would have a Company Material Adverse Effect.

(m)  Company Material Adverse Effect: any materially adverse change in or effect
on the financial condition, business, operations, assets, properties, or results
of operations of a Company, individually or taken as a whole.

(n)  Company’s Knowledge: the means the knowledge, after due inquiry, of Seller,
any one or more of the members of the boards of directors of a Company, or any
one or more of the following officers of a Company: President.

(o)  Consent:  any consent, approval, ratification, waiver or other
authorization, including Governmental Authorization.

(p)  Contract:  any contract, agreement, obligation, promise, commitment,
arrangement or undertaking (whether written or oral and whether express or
implied) that is legally binding.

(q)  Creditor and Payment Schedule:  the Creditor and Payment Schedule attached
hereto as Exhibit E which sets forth the Company Indebtedness and any repayment
terms agreed to by the creditors identified thereon.

(r)  Current Balance Sheet:  balance sheet of SI as of June 30, 2008 prepared in
accordance with GAAP on an accrual basis.

(s)  Encumbrance: any mortgage, pledge, proxy, lien, charge, security interest,
assignment as security, conditional sale or other title retention agreement,
third party rights or other encumbrance, but excluding any registration
requirements under applicable federal or state securities laws.

I-4

--------------------------------------------------------------------------------



(t)  Environmental Claim: any actual notice alleging potential liability
(including potential liability for investigatory costs, cleanup costs, response
or remediation costs, natural resources damages, property damages, personal
injuries, fines or penalties) arising out of, based on or resulting from (i) the
presence, or release of any Material of Environmental Concern at any location,
whether or not owned by the party to whom that notice is directed or (ii)
circumstances forming the basis of any violation, or alleged violation, of any
Environmental Law.

(u)  Environmental Laws: any and all federal, state or local statutes,
regulations and ordinances relating to the protection of public health, safety
or the environment in existence and effective on the Closing Date, including the
Federal Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended.

(v)  ERISA: the Employee Retirement Income Security Act of 1974, as amended.

(w)  ERISA Affiliate:  with respect to a party, any member (other than that
party) of a controlled group of corporations, group of trades or businesses
under common control or affiliated service group that includes that party (as
defined for purposes of Code Section 414(b), (c) and (m)).

(x)  Escrow Account: the escrow account established pursuant to the Escrow
Agreement into which the Contingent Purchase Price Shares shall be deposited.

(y)  Escrow Agreement: the Escrow Agreement by and among Buyer, Seller and
Escrow Agent in the form of Exhibit F hereto to be modified and executed in
accordance with Section 6.13.

(z)  Excess Debt: any and all of the following: (i) Company Indebtedness
existing as of immediately prior to the Closing that is not expressly set forth
on the Creditor and Payment Schedule or is in excess of the Company Indebtedness
identified thereon, and (ii) Seller Obligation Debt.  

(aa)  GAAP: generally accepted accounting principles used in the U.S. of
America.

(bb)  Governmental Authorization:  any consent, approval, license, permit,
waiver or other authorization issued, granted, given or otherwise made available
by or under the authority of any Governmental Entity or pursuant to any
Applicable Laws.

(cc)  Governmental Entity:  any nation or government, or supranational body, any
state or political subdivision thereof (including the U.S. or any other country
or other federal, or any state, local or municipal or other), any court and any
administrative agency or other regulatory body, instrumentality, authority or
other entity or official thereof exercising executive, legislative, judicial,
regulatory or administrative functions thereof.

(dd)  Insolvency: as to Buyer, (i) Buyer shall have voluntarily instituted any
proceeding (A) seeking a declaration that Buyer is insolvent under any law
relating to bankruptcy, insolvency, relief of debtors or protection of
creditors, or any other similar law, or (B) seeking appointment of a receiver,
trustee, liquidator, assignee, sequestrator or other custodian for Buyer or for
all or any substantial part of such Buyer’s property; or (ii) a proceeding shall
have been instituted by a third party in respect of Buyer: (A) seeking a
declaration that Buyer is insolvent under any law relating to bankruptcy,
insolvency, relief of debtors or protection of creditors, or any other similar
law now or hereafter in effect, and such proceeding shall remain undismissed and
unstayed for a period of 90 consecutive days, or (B) seeking appointment of a
receiver, trustee, liquidator, assignee, sequestrator or other custodian for
Buyer or for all or any substantial part of such Buyer’s property, and such
proceeding shall remain undismissed and unstayed for a period of 90 consecutive
days; or (iii) Buyer makes a general assignment for the benefit of creditors or
admits in writing its inability to pay its debts generally as they become due.
The debts and liabilities of SI and SII, and any of the foregoing events
relating to such debts or liabilities or to SI or SII, shall not be taken into
account for purposes of determining whether Insolvency of Buyer has occurred.

I-5

--------------------------------------------------------------------------------



(ee)  Letter of Intent:  that certain Letter of Intent, dated June 19, 2008,
between Buyer and Seller.

(ff)  List of Agreements and Settlements:  a list of all agreements and
settlements relating to the indebtedness and other obligations of each Company
as set forth on the Creditor and Payment Schedule attached hereto as Exhibit E.

(gg)  Losses:  the amount of any actual damages, liabilities, obligations,
deficiencies, losses (including any actual diminution in value), expenditures,
costs or expenses (including reasonable attorneys’ fees and disbursements).  For
purposes of determining the amount of any Loss, the amount of any Loss shall
include the related reasonable attorneys’ fees and disbursement incurred to
investigate and enforce the respective Party’s indemnification rights
hereunder.  The failure of any Buyer Indemnified Party to seek available
insurance coverage or insurance proceeds for any Losses otherwise reimbursable
under Section 5.1 shall not adversely affect such Buyer Indemnified Party’s
right to indemnification in respect thereof under Section 5.1.  If, however, the
Buyer Indemnified Party receives insurance proceeds in respect of any such
Losses, the amount of such insurance proceeds less any associated costs,
including attorney fees, incurred in obtaining such proceeds, shall be excluded
in determining the amount of Losses subject to an Indemnification Claim.

(hh)  Market Access Schedule:  a list of market contacts, relationships,
integrator program development, web training and market knowledge of Seller,
that may or may not be titled Market Access & Acceleration.

(ii)  Material or Materials of Environmental Concern:  petroleum and its
by-products and any and all other substances or constituents to the extent that
they are regulated by, or form the basis of liability under, any Environmental
Law.

I-6

--------------------------------------------------------------------------------



(jj)  Materiality Qualifications:  Collectively, the exceptions and
qualifications to the representations and warranties in Article 3 that are based
upon such exceptions and qualifications not being “material” or being “in all
material respects,” or not having or would or could not reasonably be expected
to result in a Company Material Adverse Effect.

(kk)  Permitted Encumbrances:  means (i)  immaterial liens that were incurred in
the ordinary course of business, such as carriers’, warehousemen’s, landlords’
and mechanics’ liens and other similar liens arising in the ordinary course of
business, and (ii) such imperfections or minor defects of title, easements,
rights-of-way and other similar restrictions (if any) as are insubstantial in
character, amount or extent, do not materially detract from the value or
interfere with the present or proposed use of the properties or assets of the
party subject thereto or affected thereby, and do not otherwise adversely affect
or impair the business or operations of such party.

(ll)  Person:  an individual, a corporation, an association, a partnership,
limited liability company, joint stock company, an estate, a trust or any other
entity, including Governmental Entity, or organization.

(mm)  Related Party Indebtedness:  any and all (whether contingent or otherwise)
(i) indebtedness of either Company to Seller, (ii) obligations of either Company
for amounts borrowed directly or indirectly by such Company from Seller, (iii)
any obligations to repay or otherwise return any capital contribution by Seller
to either Company, and (iv) any salary, bonus or other compensation, or expense
reimbursement, due from either Company to Seller, in each of (i), (ii), (iii)
and (iv) as of the date hereof.

(nn)  Release:  shall have the meaning assigned to that term in the Federal
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended.

(oo)  Revenue and Contract Pipeline:  revenue and contract pipeline of each
Company through December 2010.

(pp)  Share Ownership Claims:  any and all claims of one or more Buyer
Indemnified Parties under Article 5 in respect of representations and warranties
in Section 3.2  or in any certificate given hereunder in respect of Section 3.2.

(qq)  Seller Obligation Debt: any Company Indebtedness that is expressly set
forth on the Creditor and Payment Schedule but is not Braintech Accepted Debt.

(rr)  Seller’s Knowledge:  the knowledge, after due inquiry, of Seller.

(ss)  Stated Value: the volume weighted average closing sales price of Buyer’s
common stock on the OTC Bulletin Board for the 10-consecutive trading day period
immediately preceding the Closing Date.

I-7

--------------------------------------------------------------------------------



(tt)  Subsidiary:  any corporation, partnership, limited liability company,
association, joint stock company or other business entity 50% or more of the
outstanding voting securities of which is owned or controlled, directly or
indirectly, by the referenced Person, or by one or more Subsidiaries of the
referenced Person, or by referenced Person and one or more Subsidiaries of the
referenced Person.  For purposes of the definition, “voting securities” means
securities ordinarily having voting power for the election of directors or of
other individuals having similar functions, whether at all times or only so long
as no senior class of securities has such voting power by reason of any
contingency, or other ownership interests ordinarily constituting a majority
voting interest.

(uu)  Taxes:  all taxes, levies and other assessments, including all income,
gross receipts, license, franchise, sales, use, goods and services, value added,
capital, capital stock, capital gains, net worth, transfer, registration,
profits, withholding, payroll, employment, employer health, social security (or
similar), excise, severance, stamp, occupation, premium, windfall profits,
environmental, (including under Code Section 52A), customs, duties, alternative
or add-on, minimum, estimated, real property and personal property taxes, and
any other taxes, assessments or similar charges in the nature of a tax,
including unemployment insurance payments and workers compensation premiums,
together with any installments with respect thereto, and any interest, fines and
penalties, imposed by any Governmental Entity (including federal, state,
municipal and foreign Governmental Entities), and whether disputed or not.

(vv)  Treasury Regulations:  a regulation promulgated by the U.S. Department of
Treasury under one or more provisions of the Code.



I-8

--------------------------------------------------------------------------------





Schedule 2.2(a)

Contingent Purchase Price Shares



MILESTONES



Each Milestone is comprised of Revenue and Non – Revenue Related Commitments.
The achievement of each Revenue Related Commitment is contingent on the
following five conditions (Revenue Related Conditions). A breach of any one of
these Revenue Related Conditions and the failure to cure the same within 60 days
thereafter shall void the requirement by Seller to achieve his Revenue Related
Commitment. These Revenue Related Conditions will remain only as long as the
Revenue Related Commitments for the below Milestones are in effect, unless
modified through written mutual agreement between Buyer’s Chief Executive
Officer (“CEO”) and Seller.  Notwithstanding anything in this Schedule 2.2(a) to
the contrary, if Seller’s employment with Buyer is terminated by Buyer for “Good
Cause” (as such term is defined in the Employment Agreement) or by Seller
without “Good Reason” (as such term is defined in the Employment Agreement),
Seller shall no longer have the right to earn any Contingent Purchase Price
Shares for any Milestone period below ending thereafter.



Revenue Related Condition 1: Direct Hiring : Hiring by Buyer of Elsie White and
Donna Burr on or about September 1, 2008. Each employee shall agree to
employment offer and conditions thereof.  Donna will work out of the
to-be-selected Detroit area office unless there exists a hardship agreed to by
CEO.  Elsie White will travel when necessary but will track and monitor and
assist with Government Sales from her home in Houghton, Michigan.



Revenue Related Condition 2: Regular Operational Execution Authority to Seller :
Seller shall have direct operational authority for technical and sales functions
(exception: the Chief Technology Officer and Chief Sales Officer of Buyer (“CTO”
and “CSO”) shall report to CEO but have dotted line responsibility to Seller but
Seller will have operational authority over each function).  Seller shall have
full authority to execute daily operational authority of business for the
technology and sales of the Buyer. Strategic directions of Buyer in both
respects shall be with agreement of CEO. Seller will have authority to exercise
disciplinary warnings and take necessary actions in order to direct technical
and sales functions of the Buyer. Seller shall notify and obtain prior consent
of CEO of such warnings and actions.



Revenue Related Condition 3: Employee Incentive for Revenue Related Goals  :
Seller to develop and prepare Bonus Securities Compensation Plan to motivate and
incent Buyer employees to achieve revenue commitments. Such Bonus Plan shall be
subject to approval of CEO and the Compensation Committee of the Board of
Directors of Buyer. Compensation Plan will be part of Sales Plan due by
September 30, 2008.



Revenue Related Condition 4: Organizational Hierarchy and Decisions: Seller as
Chief Operating Officer of Buyer and President of SHAFI, Inc., and SHAFI
Innovation, Inc. shall report directly to CEO for the duration of his three year
Employment Agreement. Seller to confer weekly or more frequently with CEO or
upon CEO request.  Seller shall be given daily operational authority regarding
revenue and sales. Strategic sales decisions as well as marketing and financial
sales (ROI) decisions shall be subject to consultation with and the consent of
the CEO.



Revenue Related Condition 5: Market Oriented Communications : CEO (or his
designee) responsible for all Public Relations and Investor Relations of Buyer.

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



Milestone 1:    250,000 Contingent Purchase Price Shares shall be earned as of
the end of the Quarter ending September 30, 2008, provided the following goals
and commitments are achieved during such quarter:



Revenue Related Goals : None.



Non – Revenue Related Commitment :



 * Successful receipt of Customer, Partner and Vision Provider Support for
   Partnership in terms of Press Release to be issued on or around August 29,
   2008.
 * Consignment receipt of and communications with three industrial robot
   manufacturers by August 29, 2008: Motoman, Staubli, Kuka
 * Consignment receipt and communication with top three Vision Provider Packages
   by August 29, 2008: Siemens, Cognex, PPT.
 * The Seller will develop and produce a sales plan acceptable to CEO including
   the interview and hire of acceptable sales and technical employees, including
   third party independent contractors, sales quotas, vertical market and
   geographical focus. Plan will also include an acceptable employee incentive
   plan based specifically on revenue related goals specified in sales plan.
   This sales plan to be presented for approval to the CEO on or before
   September 30, 2008. Seller shall hire employees as required in approved sales
   plan and allowed by Buyer’s cash flow to meet revenue commitment goals. Sales
   plan will require a minimum of 5 new hires.
 * Selection and opening of approved sales office location in Detroit area
   according to Market Access Schedule.

--------------------------------------------------------------------------------



Milestone 2:    250,000 Contingent Purchase Price Shares shall be earned as of
the end of the Quarter ending December 31, 2008, provided the following goals
and commitments are achieved during such quarter:



Revenue Related Commitment : $450,000 in non–automotive roll – up revenues from
all products except ABB.



Non – Revenue Related Commitment :



 * Plant Visits and development of at least 10 sales proposals to Non Automotive
   End Users by October 1, 2008, and 25 (units) by December 31, 2008.
 * Introduction to at least 10 System Integration partners by October 1, 2008
   and development of at least 25 (units) sales proposals through System
   Integration Partners by December 31, 2008.
 * Certification of at least 6 System Integrators (such that they can
   independently order, install and service our products) by December 31, 2008.
 * Complete Market Access Schedule.

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



Milestone 3:    250,000 Contingent Purchase Price Shares shall be earned as of
the end of the  Quarter ending March 31, 2009, provided the following goals and
commitments are achieved during such quarter:



Revenue Related Commitment : $900,000 in non–automotive roll – up revenues from
all products.



Non – Revenue Related Commitment :



 * Concept, develop and launch, in cooperation with Vice President of Sales of
   Buyer, a formal Systems Integrator Program (called “Brainpower 1”) replete
   with paths for certification, exclusivity and continued loyalty through
   mutually incentivized initiatives. Brainpower 1 to include classroom, hands
   on and web based training (both sales and technical), partner seminars, web
   based and linked promotion, Buyer brand promotion, periodic sales reviews for
   Buyer exclusive integrators and annual sales commitments.
 * Signup 15 Systems Integrators to Brainpower 1 program by March 31, 2009.
 * Assist Vice President of Sales of Buyer to evaluate inquiries, provide
   quotations and help create organizational infrastructure (with Buyer team and
   resources) to manage the Brainpower 1 program for these 15 Systems
   Integrators by March 31, 2009.

--------------------------------------------------------------------------------



Milestone 4:    250,000 Contingent Purchase Price Shares shall be earned as of
the end of the  Quarter ending June 30, 2009, provided the following goals and
commitments are achieved during such quarter:



Revenue Related Commitment : $1,500,000 in roll – up revenues from all products.



 Non – Revenue Related Commitment :



 * Concept, develop and launch, in cooperation with Vice President of Sales of
   Buyer, a formal Training and Continued Certification Program (called
   “Brainpower 2”) for Third Party, non–competitive Support Companies,
   Consultants, Writers in the trade press, for Buyer’s product line.
 * Signup 15 Third Party, non–competitive Support Companies, Consultants or
   Writers to Brainpower 2 program by June 30, 2009.
 * Assist Buyer engineering and marketing teams to interact on projects with
   these 15 Companies, Consultants or Writers by June 30, 2009.

